Exhibit 10.1
















INVESTMENT AGREEMENT
AMONG
AINMT HOLDINGS AB
AINMT BRAZIL HOLDINGS B.V.
NEXTEL HOLDINGS S.À R.L.
NII INTERNATIONAL TELECOM S.C.A.
NII HOLDINGS, INC.
AND
SOLELY FOR THE PURPOSES OF SECTION 2.1(b), AINMT AS
Dated June 5, 2017









--------------------------------------------------------------------------------


TABLE OF CONTENTS




I.
DEFINITIONS    

1.1
Definitions    

1.2
Construction Rules and Interpretative Matters    

II.
CAPITAL CONTRIBUTIONS AND SUBSCRIPTION FOR PREFERRED SHARES    

2.1
Escrow Mechanics and Obligations Before Initial First Closing    

2.2
Escrow Monies    

2.3
Initial First Tranche    

2.4
Initial Second Tranche    

2.5
Released Escrow Proceeds    

2.6
Investor Option to Subscribe for Additional Preferred Shares    

2.7
Second Tranche    

III.
CLOSING AND TERMINATION    

3.1
Initial First Closing Date    

3.2
Initial First Closing Deliveries    

3.3
Initial Second Closing Deliveries    

3.4
Second Tranche Closing    

3.5
Second Closing Deliveries    

3.6
Termination of Agreement    

3.7
Procedure Upon Termination    

3.8
Effect of Termination    

IV.
REPRESENTATIONS AND WARRANTIES OF NII TELECOM AND PARENT    

4.1
Organization of the Company    

4.2
Authorization of Agreement    

4.3
Conflicts; Consents of Third Parties    

4.4
Organization of the Entities    

4.5
Capitalization of the Entities    

4.6
Valid Issuance of Preferred Shares    

4.7
Other Subsidiaries    

4.8
Title to Shares    



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




4.9
Financial Statements    

4.10
Business since December 31, 2016    

4.11
Taxes    

4.12
Real Property    

4.13
Intellectual Property    

4.14
Material Contracts    

4.15
Labor    

4.16
Employees    

4.17
Employee Benefit Plans    

4.18
Litigation    

4.19
Compliance with Laws; Permits    

4.20
Environmental Laws    

4.21
Broker's or Finder's Fee    

4.22
Insurance    

4.23
Voting    

4.24
Related Party Transactions    

4.25
Sufficiency of Assets    

4.26
Liens    

4.27
Loans    

4.28
Organization    

4.29
Authorization of Agreement    

4.30
Conflicts; Consents of Third Parties    

4.31
Litigation    

4.32
Proxy Statement    

4.33
Broker's or Finder's Fee    

4.34
No Other Representations or Warranties; Schedules    

4.35
Parent Cash Schedule    

V.
REPRESENTATIONS AND WARRANTIES OF INVESTOR    

5.1
Organization    

5.2
Authorization of Agreement    








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




5.3
Conflicts; Consents of Third Parties    

5.4
Litigation    

5.5
Broker’s or Finder’s Fee    

5.6
Financial Capability    

5.7
Investigation    

5.8
Proxy Statement    

5.9
No Other Representations or Warranties    

VI.
COVENANTS    

6.1
Brazil Tax Election    

6.2
Luxco Reorganization    

6.3
Access to Information    

6.4
Conduct of the Business    

6.5
Consents; Brazil Credit Facilities    

6.6
Regulatory Approval    

6.7
Antitrust Approval    

6.8
Further Assurances    

6.9
Publicity    

6.10
[RESERVED.]    

6.11
Supplementing and Amendment of Company Disclosure Letter    

6.12
Preparation of Proxy Statement; Stockholders Meeting    

6.13
No Solicitation    

VII.
CONDITIONS TO SECOND CLOSING    

7.1
Conditions Precedent to Obligations of Investor    

7.2
Conditions Precedent to Obligations of the Company and NII Telecom    

7.3
Conditions Precedent to Obligations of Investor, the Company and NII Telecom    

7.4
Frustration of Closing Conditions    

VIII.
SURVIVAL; INDEMNIFICATION    

8.1
Survival of Representations, Warranties and Covenants    

8.2
Indemnification by NII Telecom    








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




8.3
Indemnification by Investor    

8.4
Certain Limitations    

8.5
Indemnification Procedures    

8.6
Payments    

8.7
Tax Treatment of Indemnification Payments    

8.8
Exclusive Remedies    

IX.
MISCELLANEOUS    

9.1
Guarantees    

9.2
Expenses    

9.3
Injunctive Relief    

9.4
Governing Law; Submission to Jurisdiction    

9.5
Waiver of Jury Trial    

9.6
Entire Agreement; Amendments and Waivers    

9.7
Notices    

9.8
Severability    

9.9
Binding Effect; Assignment    

9.10
Non-Recourse    

9.11
Legal Representation    

9.12
Counterparts    










--------------------------------------------------------------------------------






INVESTMENT AGREEMENT


This INVESTMENT AGREEMENT (this “Agreement”), dated June 5, 2017 (the “Effective
Date”), is among AINMT Brazil Holdings B.V., a corporation existing under the
Laws of the Netherlands (“Investor”), for purposes of Section 9.1 only, AINMT
Holdings AB, a corporation existing under the Laws of Sweden
(“Investor Parent”), for purposes of Section 2.1(b) only, AINMT AS, a
corporation existing under the Laws of Norway (“AINMT AS”), Nextel Holdings S.à
r.l., a limited liability company organized under the Laws of the Grand Duchy of
Luxembourg (“Company”), NII International Telecom S.C.A., a partnership limited
by shares organized under the Laws of the Grand Duchy of Luxembourg (“NII
Telecom”), and, for purposes of Sections 6.12, 6.13 and 9.1 only, NII Holdings,
Inc., a Delaware corporation (“Parent”).
PRELIMINARY STATEMENTS
A.    NII Telecom is the legal and beneficial owner of all of the issued and
outstanding equity in the Company and NII International Mobile S.à r.l. (“NII
International”).
B.    NII Telecom and the Company are indirect wholly owned Subsidiaries of
Parent.
C.    The Company indirectly owns all of the issued and outstanding capital
stock of Nextel Telecommunicações Ltda. (“Opco”), and after the consummation of
the Luxco Reorganization will own all of the issued and outstanding capital
stock of NII International.
D.    Prior to the Initial First Closing (as defined herein), the Company will
adopt and file the Restated Articles of Association, in the form attached hereto
as Exhibit A-1, with the Luxembourg trade register. The Restated Articles of
Association will provide for the creation of a new class of Preferred Stock,
$1.00 nominal value per share (the “Preferred Shares”), having the terms set
forth therein. On the Second Closing (as defined herein), the Company will adopt
and file the Second Restated Articles of Association, in the form attached
hereto as Exhibit A-2.
E.    On the terms and subject to the conditions set out in this Agreement, the
Company will (1) issue and allot to Investor, and Investor will subscribe for,
$50,000,000 of Preferred Shares (representing 30% of the share capital in the
Company on a fully diluted basis) at the Funding Valuation Rate, and (2) issue
and allot to NII Telecom, and NII Telecom will subscribe for, an amount of
Ordinary Shares at the Funding Valuation Rate equal to the Pre Initial Closing
Subscription Amount as contemplated in this Agreement, so that following the
Initial Second Closing (as defined herein) and upon satisfaction of the Escrow
Initial Tranche Condition and the Escrow Second Tranche Condition, Investor will
hold 30% of the share capital of the Company on a fully diluted basis and NII
Telecom will hold 70% of the share capital of the Company on a fully diluted
basis.





--------------------------------------------------------------------------------





F.    On the terms and subject to the conditions set out in this Agreement,
after the Initial First Closing, Investor will have the option to subscribe for
an additional $150,000,000 of Preferred Shares, subject to, for the avoidance of
doubt, receipt of the Antitrust Approval, the Regulatory Approval and the Parent
Stockholder Approval (in each case, as defined herein), and if Investor
exercises such option the Company will issue and allot to Investor such
Preferred Shares following receipt of the necessary corporate and regulatory
approvals described herein so that following the Second Closing (as defined
herein), Investor will hold 60% of the share capital of the Company on a fully
diluted basis and NII Telecom will hold 40% of the equity interest of the
Company on a fully diluted basis.
G.    Parent, NII Telecom, the Company and Investor desire to enter into this
Agreement to provide for certain matters relating to the capital contributions
and subscription for the Preferred Shares, ownership of the Preferred Shares,
consummation of the transactions contemplated herein and operation of its direct
and indirect Subsidiaries, including Opco.
AGREEMENT
The Parties agree as follows:
I.
DEFINITIONS

1.1    Definitions. For purposes of this Agreement, the following terms and
variations on them have the meanings specified below:
“115 Account” means a 115 account “capital contribution without issue of shares”
of the Luxembourg Standard Chart of Accounts.
“Acceptable Confidentiality Agreement” means a confidentiality, non-disclosure
or similar agreement that contains terms that are no less favorable in the
aggregate to Parent than those contained in the Non-Disclosure Agreement;
provided, however, that an Acceptable Confidentiality Agreement shall not be
required to contain standstill provisions.
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Additional Parent Shares” is defined in Section 2.7(b)
“Adjustment Floor” is defined in Section 8.6(a).
“Adverse Recommendation Change” is defined in Section 6.13(a).


2





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
“Aggregate NII Indemnification” is defined in Section 8.4(a).
“Agreement” is defined in the Preamble, as it may be amended, modified or
supplemented from time to time.
“AINMT AS” is defined in the Preamble.
“AINMT AS Shareholders Meeting” means a shareholders’ meeting of AINMT AS for
the purpose of approving the Initial Investor Capital Contribution and the
subscription for the Initial First Investor Shares and Initial Second Investor
Shares pursuant to the terms of this Agreement.
“ANATEL” means the Brazilian Telecommunications Agency (Agência Nacional de
Telecomunicações).
“Ancillary Agreements” is defined in Section 4.2.
“Antitrust Approval” means the authorization pursuant to the Antitrust Statutes
issued by Brazilian Antitrust Authority, as applicable, or any Governmental
Authority that may replace it in the future, in connection with the transactions
contemplated by this Agreement.
“Antitrust Statutes” means, as applicable, all Brazilian Antitrust Laws,
including Brazilian Law 12,529/2011 and its related decrees, resolutions and
Laws.
“ATC” means American Tower do Brasil – Cessão de Infraestrutura Ltda.
“ATC Agreements” means the (i) Master Use of Space Agreement, dated March 22,
2005 (and effective as of January 1, 2004), among Opco, ATC and the guarantors
thereunder, (ii) Asset Purchase Agreement, dated March 22, 2005 (and effective
as of January 1, 2004), among Opco and ATC, and (iii) Master Purchase and Sale
Agreement, dated August 8, 2013, among Opco, ATC and ATC II, including, in each
case, all of their schedules, ancillary documents and agreements, and related
guaranties.
“ATC II” means America Tower do Brasil II – Cessão Infraestruturas Ltda
(formerly Nextel Torres e Equipamentos Ltda).
“BACEN” means the Central Bank of Brazil (Banco Central do Brasil).


3





--------------------------------------------------------------------------------





“Balance Sheet Date” means December 31, 2016
“Bank Letter” means the letter from DNB Markets, a part of DNB ASA, in the
agreed form confirming that certain shareholders of Investor Parent have
committed, subject to paragraphs (i) and (ii) of the definition of the Escrow
Payment Condition, to subscribe for (and pay for) sufficient shares in the
capital of Investor Parent such that Investor Parent can procure that the Escrow
Amount be paid into the Escrow Account pursuant to the terms of this Agreement
and the Escrow Agreement.
“Basket” is defined in Section 8.4(a).
“BdB” means Banco do Brasil S.A.
“BdB Credit Facility” means the R$400,000,000 credit agreement n. 307.0001.181
(Cédula de Crédito Bancário n. 307.0001.181), dated October 31, 2012, as amended
from time to time among Opco, the guarantors thereunder and BdB as
administrative agent and lender.
“Brazil” means the Federative Republic of Brazil.
“Brazil Credit Facilities” means, collectively, the BdB Credit Facility, the
Caixa Credit Facility and the CDB Credit Facility.
“Brazil Parent” means Nextel Telecomunicações S.A., a Brazilian sociedade
anônima and an indirect wholly owned subsidiary of NII Telecom.
“Brazil Parent Financial Statements” is defined in Section 4.9(a).
“Brazil Proposal” means any inquiry, proposal, indication of interest in making
a proposal or offer by any Person or group (other than Investor and its
Affiliates) after the date of this Agreement, which is structured to permit such
Person or group to acquire (whether pursuant to a merger, consolidation,
amalgamation, arrangement, or other business combination sale of shares, sale of
assets, take-over bid, tender offer or exchange offer or otherwise, including
any single or multi-step transaction or series of related transactions)
ownership, directly or indirectly, of (i) more than 20% of any class of capital
stock, other equity securities or voting power of the Company or any resulting
parent company of the Company (other than Parent), or (ii) assets or businesses
of the Company or its Subsidiaries (including any voting equity interest of such
Subsidiaries, but excluding sales of assets in the ordinary course of business)
representing more than 20% of the fair market value of the consolidated assets
of the Company or which generate more than 20% of the Company’s net revenues or
net income on a consolidated basis (for the 12-month period ending on the last
day of the Company’s most recently completed fiscal quarter).
“Brazil Tax Election” is defined in Section 6.1.


4





--------------------------------------------------------------------------------





“Brazilian Antitrust Authority” means CADE or its succeeding Governmental
Authorities.
“Brazilian Civil Code” means Brazilian Law No. 10,406/2002, as amended.
“Brazilian GAAP” means generally accepted accounting principles (Princípios
Fundamentais de Contabilidade) accepted in Brazil in accordance with the
Brazilian Federal Accounting Council (Conselho Federal de Contabilidade),
including those adopted by regulations issued by the CVM, BACEN and any other
applicable Governmental Authority, as the case may be, applied on a basis
consistent in all material respects as applied in the Company’s and the
Entities’ financial statements.
“Bribery Legislation” means all and any of the following: the FCPA, Brazilian
Law No. 12,846/2013 and Federal Decree No. 8,420/2015.
“Business Day” means any day of the year that is not a Saturday, a Sunday or any
other day on which commercial banks are authorized or required by law to be
closed in the cities of New York, New York, São Paulo, Brazil, Amsterdam, The
Netherlands, Stockholm, Sweden or Luxembourg City, Luxembourg.
“CADE” means Conselho Administrativo de Defesa Econômica.
“Caixa” means Caixa Econômica Federal.
“Caixa Credit Facility” means the R$640,000,000 credit agreement n.
21.3150.777.0000001-97 (Cédula de Crédito Bancário n. 21.3150.777.0000001-97),
dated December 8, 2011, as amended from time to time among Opco, the guarantors
thereunder and Caixa as administrative agent and lender.
“Cap” is defined in Section 8.4(a).
“Capitalization Table” means the capitalization table as attached hereto as
Section 1.1(a) of the Company Disclosure Letter illustrating the (i) the Funding
Valuation Rate and (ii) the intended share capital to be held in the Company (A)
following the Initial Second Closing, subject to the satisfaction of the Escrow
Initial Tranche Condition and the Escrow Second Tranche Condition, showing
Investor holding 30% of the share capital of the Company on a fully diluted
basis and NII Telecom holding 70% of the share capital of the Company on a fully
diluted basis and (B) following the Second Closing (if any), showing Investor
holding 60% of the share capital of the Company on a fully diluted basis and NII
Telecom holding 40% of the share capital of the Company on a fully diluted
basis.
“CDB” means the China Development Bank Corporation.
“CDB Credit Facility” means (i) the $250,000,000 Sinosure Credit Agreement,
dated April 20, 2012, as amended from time to time among Opco, the guarantors
thereunder and CDB as administrative agent and lender and (ii) the


5





--------------------------------------------------------------------------------





$250,000,000 Non-Sinosure Credit Agreement, dated April 20, 2012, as amended
from time to time among Opco, the guarantors thereunder and CDB as
administrative agent and lender.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“COFINS” means the Brazilian Contribution for the Financing of Social Security
(Contribuição para o Financiamento da Seguridade Social).
“Company” is defined in the Preamble.
“Company Disclosure Letter” is defined in Article IV.
“Company Financial Statements” is defined in Section 4.9(a).
“Company Indemnitees” is defined in Section 8.3.
“Company Material Adverse Effect” means a change, occurrence, state of facts or
development having a material adverse effect on the business, assets, financial
condition or results of operations of the Entities taken as a whole or on the
ability of the Company to consummate the transactions contemplated by this
Agreement no later than the Termination Date, provided, however, that no adverse
effect to the extent attributable to the following will be taken into account in
determining whether there has been, or would reasonably be expected to be, a
Company Material Adverse Effect: (i) general economic conditions in the industry
in which the Entities operate, (ii) compliance by the Company with its covenants
in this Agreement, (iii) changes in Brazilian GAAP (or official interpretations
thereof) or changes in the regulatory or accounting requirements applicable to
the industry in which the Entities operate, (iv) any failure by the Entities to
meet any forecasts of revenues, earnings or other operational or financial
measures for any period ending on or after the date of this Agreement and before
the Initial First Closing, provided, however, that the exception in this clause
(iv) will not prevent or otherwise affect a determination that any change or
occurrence underlying such failure has resulted in, or contributed to, a Company
Material Adverse Effect, (v) changes in the financial or securities markets
(including the cost or availability of debt or equity financing) or economic,
regulatory or political conditions, in each case, globally, in Brazil or in any
other jurisdiction, (vi) changes (including changes in applicable Law or
official interpretations thereof) or conditions generally affecting the
industry, the country or the regions in which the Entities operate, including
any foreign exchange controls, (vii) acts of war (whether or not declared),
armed hostilities, acts of terrorism or any natural disasters, (viii) the
announcement or consummation of the transactions contemplated by this Agreement,
(ix) any action taken (or omitted to be taken) at the written request of
Investor, (x) any action taken by the Entities that is expressly required or
permitted pursuant to this Agreement, provided, further, that with respect to
clauses (i), (iii), (v), (vi) or (vii), such matters will be considered to the
extent that they disproportionally affect the Entities as compared to similar
situated businesses


6





--------------------------------------------------------------------------------





operating in the telecommunications industry in Brazil and other geographic
areas in which the Entities operate.
“Company Subsidiary” means each of the direct and indirect Subsidiaries of the
Company and NII International.
“Compliance Notification Date” has the meaning set forth in clause (ii) of the
definition of Escrow Initial Tranche Condition.
“Contract” means any legally binding contract, indenture, note, bond, lease,
commitment or other agreement or arrangement.
“CSLL” means the Brazilian Social Contribution on Net Profits (Contribuição
Social Sobre o Lucro Líquido).
“CVM” means the Brazilian Securities and Exchange Commission (Comissão de
Valores Mobiliários).
“Direct Claim” is defined in Section 8.5(c).
“Effective Date” is defined in the Preamble.
“Employee Plan” means any employment, arrangement, consulting or deferred
compensation Contract, executive compensation, bonus, employee pension,
profit-sharing, savings, retirement, stock option, stock purchase, severance
pay, life, health, disability or accident insurance plan or other employee
benefit plan, program or commitment that are sponsored or maintained by an
Entity.
“Entities” means the Company, NII International and their Subsidiaries.
“Escrow Account” means the bank account to be set up by the Escrow Agent after
the Effective Date and at least 2 Business Days prior to the Escrow Pay-In Date
on the terms of the Escrow Agreement.
“Escrow Agent” means DNB Bank ASA (Foretaksregisteret NO 984 851 006).
“Escrow Agreement” means the agreement to be entered into on or by the Escrow
Pay-In Date between the Escrow Agent, Investor and NII Telecom, in the form
attached hereto as Exhibit C.
“Escrow Amount” means the Escrow Initial Tranche Amount and the Escrow Second
Tranche Amount.
“Escrow Initial Tranche Amount” means $28,984,600.
“Escrow Initial Tranche Condition” means:


7





--------------------------------------------------------------------------------





(i)    completion of the Brazil Tax Election and Luxco Reorganization and
delivery to Investor by NII Telecom of evidence of such to the reasonable
satisfaction of Investor; and
(ii)    Investor being satisfied that:
a. any restructuring of the equity or debt arrangements of the Company or the
Subsidiaries, including the Intercompany Debt (including the transfer of the
receivable in respect of the Intercompany Debt), the transfer of shares or
interests in the Company or any of its Subsidiaries and the formation or
acquisition of any Person as a new Affiliate of any of the Company or the
Subsidiaries (including the formation and acquisition of the Company itself);
b. the investments to be made in the Company by Investor as contemplated by this
Agreement; and
c. Investor or any of its Affiliates continuing to be a direct or indirect
shareholder in the Company,
will not give rise to any Tax arising or being incurred, on a worldwide basis,
to or by the Company, any of its Subsidiaries, Investor or any of its Affiliates
(including AI Media Holdings LLC and its Affiliates), whether now or in the
future, and Investor undertakes to notify NII Telecom as soon as reasonably
practicable upon concluding that it is so satisfied; provided, that Investor
shall notify NII Telecom in writing of its conclusion that this clause (ii) has
been satisfied or not satisfied before the later of (x) the date that is 30
Business Days after receipt of the final form tax analyses contemplated pursuant
to Section 2.1(h) or (y) the date of completion of the Brazil Tax Election (such
later date of clauses (x) or (y), the “Compliance Notification Date”); provided
further, that, if Investor does not notify NII Telecom in writing of its
conclusion pursuant to this clause (ii) before the Compliance Notification Date,
NII Telecom or Investor shall be entitled to terminate this Agreement pursuant
to Section 3.6(l); and
(iii) the obligations set forth in Sections 2.1(h) and 2.1(i) have been
completed.
Solely for purposes of this definition, Affiliates will include any trust in
which the beneficiaries include any family members of any Affiliates of
Investor.
“Escrow Payment Condition” means:
(i) the duly completed Investor Parent Shareholders Meeting approving the
resolutions proposed thereat;
(ii) the affirmative vote of at least two thirds of the votes properly cast at
the AINMT AS Shareholders Meeting, in each case to approve the Initial Investor


8





--------------------------------------------------------------------------------





Capital Contribution and the subscription for the Initial First Investor Shares
and Initial Second Investor Shares pursuant to the terms of this Agreement; and
(iii) the Parent having delivered to the Investor an updated Company Disclosure
Letter, updated only for the period from April 21, 2017 up until the Effective
Date, and the Investor being satisfied with its contents (acting reasonably).
“Escrow Pay-In Date” means ten Business Days from the date the Escrow Payment
Condition has been satisfied pursuant to the terms of this Agreement.
“Escrow Period” means the period commencing on the date of this Agreement and
ending on the Option Expiration Date.
“Escrow Second Tranche Amount” means $21,015,400.
“Escrow Second Tranche Condition” means the Escrow Initial Tranche Condition
being satisfied and the Antitrust Approval being obtained.
“Evidence of Financial Capacity” is defined in Section 2.6(b).
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Exercise Date” is defined in Section 2.6(b).
“FCPA” is defined in Section 4.19(e).
“FGTS” means the Employee’s Severance Guarantee Fund of Brazil (Fundo de
Garantia por Tempo de Serviço).
“Financial Statements” is defined in Section 4.9.
“Funding Valuation Rate” is defined in the Capitalization Table.
“Governmental Authority” means any federal, state or local Swedish, Norwegian,
Luxembourg, Dutch, U.S. or Brazilian government or political subdivision
thereof, or any agency or instrumentality of such government or political
subdivision, or any self-regulated organization or other non-governmental
regulatory authority or quasi-governmental authority (to the extent that the
rules, regulations or orders of such organization or authority have the force of
Law), or any arbitrator, court or tribunal of competent jurisdiction, but
excluding any banks or financial development organizations.
“Grace Period” is defined in Section 6.10.
“Identified Tax Claims” means any of the claims against Opco or any of its
Subsidiaries related to the pending Tax proceedings listed in Section 4.11 of
the Company Disclosure Letter.


9





--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and (B)
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction; (iii) all obligations
of such Person under interest rate or currency swap transactions (valued at the
termination value thereof); (iv) all obligations of the type referred to in
clauses (i) through (iii) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (v) all obligations of
the type referred to in clauses (i) through (iv) of other Persons secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).
“Indemnified Party” is defined in Section 8.5.
“Indemnifying Party” is defined in Section 8.5.
“Initial First Closing” is defined in Section 3.1.
“Initial First Closing Date” means the date on which the Initial First Closing
occurs.
“Initial First Investor Shares” is defined in Section 2.3(b).
“Initial Investor Capital Contribution” means the Escrow Initial Tranche Amount
and, to the extent paid to the Company pursuant to Section 3.3, the Escrow
Second Tranche Amount.
“Initial Parent Capital Contribution” is defined in Section 2.3(d).
“Initial Second Closing” is defined in Section 3.3.
“Initial Second Investor Shares” is defined in Section 2.4(a).
“Initial Second Tranche Investor Contribution” is defined in Section 2.4(a).
“INPI” means the Brazilian National Institute of Industrial Property (Instituto
Nacional da Propriedade Industrial).
“INSS” means the National Institute of Social Security of Brazil (Instituto
Nacional de Seguridade Social).
“Insurance Policies” is defined in Section 4.22.


10





--------------------------------------------------------------------------------





“Intellectual Property” means all intellectual property rights used by the
Entities arising from or in respect of the following (i) patents and patent
applications, including continuations, divisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon, (ii) trademarks,
service marks, trade names, service names, brand names, trade dress rights,
logos, internet domain names and corporate names, together with the goodwill
associated with any of the foregoing, and all applications, registrations and
renewals of the foregoing (collectively, “Trademarks”), (iii) copyrights, and
(iv) Software.
“Intercompany Debt” has the meaning given in the Shareholders Agreement.
“Intervening Event” is defined in Section 6.13(f).
“Investor” is defined in the Preamble.
“Investor Guaranteed Parties” is defined in Section 9.1(c).
“Investor Indemnitees” is defined in Section 8.2.
“Investor Material Adverse Effect” means a material adverse effect on the
ability of Investor to consummate the transactions contemplated by this
Agreement or perform its obligations under this Agreement on a timely basis.
“Investor Option” is defined in Section 2.6(a).
“Investor Option Shares” is defined in Section 2.6(a).
“Investor Parent” is defined in the Preamble.
“Investor Parent Shareholders Meeting” means a meeting of Investor Parent’s
shareholders resolving to (i) approve a share capital increase and issuance of
new shares of Investor Parent and the subsequent capital contribution by
Investor Parent to Investor for the purpose of financing the transactions
contemplated by this Agreement and (ii) approve the Initial Investor Capital
Contribution and the subscription for the Initial First Investor Shares and
Initial Second Investor Shares pursuant to the terms of this Agreement.
“IT Systems” means all hardware, Software and networks used by the Company and
the other Entities.
“Knowledge of NII Telecom” means the knowledge of the Persons listed in Section
1.1(b) of the Company Disclosure Letter, after reasonable inquiry.
“Law” means any Norwegian, Luxembourg, Dutch, Swedish, U.S. or Brazilian,
federal, state or local law, statute, ordinance, regulation, rule, code, order,


11





--------------------------------------------------------------------------------





constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority, as applicable.
“Leakage” means:
(a)    any dividend, bonus issue or other distribution of capital or income
declared, paid or made (whether in cash or in specie) or any repurchase,
redemption, repayment or return of share or loan capital (or any other relevant
securities) or capitalization of profits by any Entity, in each case, to or for
the benefit of any of the NII Group Companies other than an Entity;
(b)    any payments made (including management, monitoring, service or
directors’ fees), by any Entity to (or assets transferred to or liabilities or
obligations assumed, indemnified, discharged, performed or incurred by any
Entity for the benefit of) NII Group Companies (other than an Entity);
(c)    the waiver, release or discount by any Entity of any economic benefit,
amount, liability or obligation owed to that Person by any of the NII Group
Companies (other than an Entity);
(d)    the payment by any Entity of any success fees, transaction bonuses,
retention payments, professional, broker or finder fees or other costs or
expenses in connection with the transactions contemplated by this Agreement,
excluding, for the avoidance of doubt, any employee incentive compensation or
retention program of any Entity in the ordinary course and which are not
triggered by the transactions contemplated by this Agreement;
(e)    any fees, costs, Tax (or amounts in respect of Tax), penalties, interest
or foreign exchange costs incurred or paid by any Entity as a result of the
occurrence of any of those matters set out in paragraphs (a) to (d) above; and
(f)    the agreement or commitment (whether conditional or not) by any Entity to
do any of the things set out in paragraphs (a) to (e) above,
excluding, in each case, any Permitted Leakage.
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Authority or arbitrator.
“Liability” means any debt, Loss, damage, adverse claim, fines, penalties,
liability or obligation (whether direct or indirect, asserted or unasserted,
absolute or contingent, accrued or unaccrued, matured or unmatured, liquidated
or unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto
(including all fees, disbursements and


12





--------------------------------------------------------------------------------





expenses of legal counsel, experts, engineers and consultants and costs of
investigation).
“Licenses” is defined in Section 4.13.
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, voting trust or agreement or transfer restriction under any
shareholder or similar Contract.
“Losses” means actual losses, damages, liabilities, interest, awards, penalties,
fines, costs or expenses of whatever kind, including reasonable attorneys’ fees
and the cost of enforcing any right to indemnification hereunder and the cost of
pursuing any insurance providers; provided, however, that Losses shall not
include punitive, consequential or exemplary damages, except in the case of
fraud or to the extent actually awarded to a Governmental Authority or other
third party.
“Luxco Reorganization” means the transactions described on Section 6.2 of the
Company Disclosure Letter.
“Luxco Reorganization Background Tax Information” has the meaning given in
Section 4.11 below.
“Luxembourg GAAP” means generally accepted accounting principles in effect in
the Grand Duchy of Luxembourg applied on a basis consistent in all material
respects as applied in the Company Financial Statements.
“Made Available” means documents and information provided in the electronic data
room managed by Intralinks or delivered to Investor or its advisors via USB
drive as of or prior to the Business Day immediately preceding the Effective
Date.
“Management Accounts” means the unaudited consolidated balance sheet as at
February 28, 2017 and the related unaudited consolidated statement of operations
for the two months then ended of Brazil Parent and its Subsidiaries in US GAAP.
“Management Fees” is defined in Section 6.10.
“Management Services” is defined in Section 6.10.
“Material Contracts” is defined in Section 4.14.
“Maximum Cap” means the Cap calculated as if Investor has contributed both the
Initial Investor Capital Contribution and the Second Investor Capital
Contribution.


13





--------------------------------------------------------------------------------





“Network Assets” means the Transmitter Sites, tower structures, antennas,
transmitters, base radios, switches, aggregation points and all other equipment
owned or leased by the Entities and used in connection with their business.
“Nextel Mexico Escrow” means the funds held in the applicable escrow account at
Citibank N.A. pursuant to that certain Escrow Agreement, dated January 26, 2015,
among NIU Holdings, Citibank, N.A. and AT&T Mobility Holdings B.V. (as permitted
assignee).
“NII Group Companies” means Parent and its Subsidiaries.
“NII International” is defined in the Preliminary Statements.
“NII Material Adverse Effect” means a material adverse effect on the ability of
NII Telecom or Parent to consummate the transactions contemplated by this
Agreement or any Ancillary Agreement or perform its obligations under this
Agreement or any Ancillary Agreement on a timely basis.
“NII Telecom” is defined in the Preamble.
“NIU Holdings” means NIU Holdings LLC, a Delaware limited liability company and
indirect wholly owned subsidiary of Parent.
“Non-Disclosure Agreement” means the Confidentiality Agreement, dated as of
November 30, 2015, between AINMT Holdings AB, a corporation existing under the
Laws of Sweden, and Parent.
“Notice of Exercise” is defined in Section 2.6(b).
“Opco” is defined in the Preliminary Statements.
“Opco Financial Statements” is defined in Section 4.9(a).
“Option Expiration Date” is defined in Section 2.6(b).
“Option Termination Date” is defined in Section 2.6(a).
“Order” means any order, consent, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Authority or arbitrator.
“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business consistent with past practice of the applicable
Entity.
“Ordinary Shares” means the ordinary shares, with a nominal value of $1.00 per
share, of the Company.


14





--------------------------------------------------------------------------------





“Owned Property” means all real property owned by the Entities.
“Ownership Change” is defined in Section 8.6(a).
“Parent” is defined in the Preamble.
“Parent Board Recommendation” is defined in Section 4.29.
“Parent Cash Schedule” means the schedule set forth in Section 4.35 of the
Company Disclosure Letter setting out the freely distributable unrestricted cash
(not including cash held in the Nextel Mexico Escrow) held by Parent and its
Affiliates (other than Brazil Parent, Opco and its Subsidiaries) as at the
Parent Cash Schedule Date.
“Parent Cash Schedule Date” means June 2, 2017.
“Parent Financial Statements” is defined in Section 4.9(a).
“Parent Guaranteed Parties” is defined in Section 9.1(a).
“Parent Stockholder Approval” means the affirmative vote of a majority of the
votes properly cast (excluding any abstentions or broker non-votes) by holders
of common stock, nominal value $0.001 per share, of Parent entitled to vote at
the Parent Stockholders Meeting in favor of authorizing this Agreement and the
transactions contemplated hereby.
“Parent Stockholders Meeting” is defined in Section 6.12(c).
“Parent Takeover Proposal” means any inquiry, proposal, indication of interest
in making a proposal or offer by any Person or group (other than Investor and
its Affiliates) after the date of this Agreement which is structured to permit
such Person or group to acquire (whether pursuant to a merger, consolidation,
amalgamation, arrangement, or other business combination sale of shares, sale of
assets, take-over bid, tender offer or exchange offer or otherwise, including
any single or multi-step transaction or series of related transactions)
ownership, directly or indirectly, of (i) more than 20% of any class of capital
stock, other equity securities or voting power of Parent or any resulting parent
company of Parent, or (ii) assets or businesses of Parent or its Subsidiaries
(including any voting equity interest of its Subsidiaries, but excluding sales
of assets in the ordinary course of business) representing more than 20% of the
fair market value of the consolidated assets of Parent or which generate more
than 20% of Parent’s net revenue or net income on a consolidated basis (for the
12-month period ending on the last day of Parent’s most recently completed
fiscal quarter).
“Parties” means Investor, Company and NII Telecom.
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates issued by a Governmental Authority, but excluding Telecommunication
Licenses.


15





--------------------------------------------------------------------------------





“Permitted Leakage” means those items and amounts set forth on Section 1.1(c) of
the Company Disclosure Letter.
“Permitted Liens” means (i) all defects, exceptions, restrictions, easements,
rights of way and encumbrances disclosed in policies of title insurance which
have been Made Available to Investor, (ii) statutory liens for any Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith through appropriate
proceedings, (iii) mechanics’, carriers’, workers’, repairmen’s and similar
Liens arising or incurred in the Ordinary Course of Business, not yet
delinquent, that are not material to the business, operations and financial
condition of the Owned Property so encumbered, and that are not resulting from a
breach, default or violation by the Company of any Contract or Law, (iv) zoning,
entitlement and other land use and environmental regulations, (v) liens securing
debt as disclosed in the Financial Statements, (vi) title of a lessor under a
capital or operating lease, (vii) the Liens set forth on Section 1.1(d) of the
Company Disclosure Letter, and (viii) such other imperfections in title,
charges, easements, restrictions and encumbrances that would not reasonably be
expected to result, individually or in the aggregate, in a Company Material
Adverse Effect.
“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.
“PIS/PASEP” means the Brazilian Social Contributions (Contribuição para o
Programa de Integração Social and Programa de Formação do Patrimônio do Servidor
Público).
“Pre Initial Closing Subscription Amount” is defined in Section 2.3(a).
“Preferred Shares” is defined in the Preliminary Statements.
“Privileged Communications” is defined in Section 9.11.
“Proxy Statement” is defined in Section 6.12(a).
“Regulatory Approval” means the approval of ANATEL and any Governmental
Authority (excluding the Antitrust Approval) for the change of control of the
Entities that is required to be received in connection with the consummation of
the transactions contemplated by this Agreement.
“Released Escrow Proceeds” means all cash amounts released from the Nextel
Mexico Escrow from time to time (whether in the past, present or future) and
which shall be contributed by NII Telecom, or Parent on NII Telecom’s behalf, to
the Company on or after the Initial First Closing Date pursuant to Section 2.5.
“Remaining NII Retained Cash” is defined in Section 2.1(k).


16





--------------------------------------------------------------------------------





“Restated Articles of Association” means the Amended and Restated Articles of
Association of the Company substantially in the form attached as Exhibit A-1.
“Retained NII Group” means the NII Group Companies other than the Company, NII
International and their Subsidiaries.
“Schedule of Intercompany Receivables/Payables” means Section 4.9 of the Company
Disclosure Letter.
“SEC” means the U.S. Securities and Exchange Commission.
“Second Closing” is defined in Section 3.4.
“Second Closing Date” is defined in Section 3.4.
“Second Investor Capital Contribution” is defined in Section 2.6(a).
“Second Restated Articles of Association” means the Second Amended and Restated
Articles of Association of the Company substantially in the form attached as
Exhibit A-2.
“Second Tranche Shares” is defined in Section 2.7(b).
“Shareholders’ Agreement” means the shareholders’ agreement to be entered into
by the Company, Investor and NII Telecom, in the form attached hereto as Exhibit
B.
“Shares” mean the Ordinary Shares and the Preferred Shares.
“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (iv) screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons, and (v) all
documentation including user manuals and other training documentation related to
any of the foregoing.
“Subsidiary” and “Subsidiaries” of any Person means another Person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, more than 50%
of the share capital of which) is owned directly or indirectly by such first
Person or by another subsidiary of such first Person.
“Superior Proposal” means a bona fide written proposal or offer constituting a
Brazil Proposal or a Parent Takeover Proposal (with references to 20%


17





--------------------------------------------------------------------------------





being deemed to be replaced with references to 50%), in each case, that Parent’s
board of directors determines in good faith after consultation with Parent’s
outside legal and financial advisors is more favorable to the stockholders of
Parent than the transactions contemplated by this Agreement after taking into
account all relevant factors, including (a) the breakup fee, (b) all the terms
and conditions of such proposal or offer and (c) any alternative proposal
offered by Investor.
“Tax” or “Taxes” means (i) any and all taxes, however denominated, including any
deficiencies, assessments, governmental charges, duties (including custom
duties), fees, imposts, levies, interest, additions to tax or, fines, penalties
or additional amounts that may become payable in respect thereof, imposed by any
national, state, federal, provincial, county, local or foreign Governmental
Authority responsible for the imposition of any such tax (each, a “Tax
Authority”), which taxes will include, without limiting the generality of the
foregoing, all income taxes, alternative or add-on minimum, escheat, capital, ad
valorem, profits, license, privilege, inventory, capital stock, capital gain
taxes, PIS/PASEP, COFINS, CSLL, social contribution taxes, payroll taxes and
employee withholding taxes (INSS and FGTS), value added customs, unemployment
insurance, social security, service taxes, sales and use taxes, excise taxes,
environmental taxes, franchise taxes, gross receipts taxes, occupation taxes,
real and personal property taxes, estimated taxes, stamp taxes, documentary
taxes, transfer taxes, withholding taxes, and other obligations of the same or
of a similar nature, whether arising or enacted before, on or after the Initial
First Closing Date; and (ii) any liability in respect of any item described in
clause (i) payable by reason of contract, transferee liability, operation of Law
or otherwise.
“Tax Authority” has the meaning set forth in the definition of Tax.
“Tax Matter” means any inquiry, claim, assessment, audit or similar event with
respect to Taxes before any Tax Authority or any other Governmental Authority.
“Tax Return” means all returns, declarations, notices, computations, reports,
estimates, claims for refunds, information returns, elections and statements
required to be filed with any Governmental Authority or Tax Authority in respect
of any Taxes, including any amendments thereto and requests for the extension of
time in which to file any such return, declaration, report, estimate,
information return, election or statement.
“Telecommunication Licenses” means any permit or authorization granted by ANATEL
for the operation of any kind of telecommunications services, including the use
of spectrum, network or band-width.
“Telefônica” means Telefônica Brasil S.A.
“Telefônica RAN Sharing Agreement” means the Contrato de Compartilhamento de
Rede – RAN Sharing, dated as of May 22, 2016 entered into by Telefônica and
Opco, including all its schedules and ancillary documents.


18





--------------------------------------------------------------------------------





“Telefônica Roaming Agreement” means the Contrato de Exploração Industrial de
Rede Móvel, dated as of December 26, 2013, entered by Telefônica and Opco, as
amended, including all its schedules and ancillary documents.
“Termination Fee” is defined in Section 3.8(b).
“Third Party Claim” is defined in Section 8.5(a).
“Trademarks” is defined within the definition of Intellectual Property.
“Trademark Sublicense Agreement” means the Trademark Sublicense Agreement, dated
January 1, 2012, by and between Parent and Opco.
“Transmitter Sites” means all rooftop, tower or other structures on which the
Entities have radio transmitters, as applicable.
“U.S.” means the United States of America.
“US GAAP” means generally accepted accounting principles in effect in the United
States of America applied on a basis consistent in all material respects as
applied in NII International’s financial statements.
1.2    Construction Rules and Interpretative Matters. The following rules of
construction and interpretation will apply:
(a)    when calculating the period of time in which any act is to be performed
pursuant to this Agreement, the date that is the reference date in calculating
the beginning of such period will be excluded. If the last day of such period is
a non-Business Day, the period in question will end on the next succeeding
Business Day;
(b)    any reference in this Agreement to “$” or “dollars” will mean U.S.
dollars and to “Real” or “R$” means Brazilian Real;
(c)    the Exhibits and Schedules to this Agreement are hereby incorporated and
made a part hereof and are an integral part of this Agreement;
(d)    any reference in this Agreement to gender will include all genders, and
words imparting the singular number only will include the plural and vice versa;
(e)    the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and will not affect or be utilized in construing or interpreting this Agreement;
(f)    all references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified;


19





--------------------------------------------------------------------------------





(g)    words such as “herein”, “hereinafter”, “hereof” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires;
(h)    the word “including” or any variation thereof means “including, without
limitation” and will not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
(i)    any reference to the “date hereof” means the date of this Agreement;
(j)    references to Laws mean a reference to such Laws as the same may be
amended, modified, supplemented from time to time;
(k)    references to percentages “of the share capital in the Company on a fully
diluted basis” (or similar language) mean such percentages without regard to any
employee equity compensation plans (approved, to the extent required, pursuant
to this Agreement or the Shareholders’ Agreement), and such percentages shall be
adjusted in proportion to any stock issuances pursuant to such mutually agreed
employee equity compensation plans; and
(l)    the Parties have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as jointly drafted by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
II.
CAPITAL CONTRIBUTIONS AND SUBSCRIPTION FOR PREFERRED SHARES

2.1    Escrow Mechanics and Obligations Before Initial First Closing. Subject to
the terms and conditions of this Agreement:
(a)    Within two Business Days of receipt of the same by Investor, Investor
shall deliver to NII Telecom a copy of the Bank Letter;
(b)    Promptly following the Effective Date (i) Investor Parent will call the
Investor Parent Shareholders Meeting to be held within 12 Business Days of the
Effective Date and use its commercially reasonable efforts to obtain any
approvals required by applicable Law from the shareholders of Investor Parent,
(ii) AINMT AS will call the AINMT AS Shareholders Meeting to be held within 12
Business Days of the Effective Date and use its commercially reasonable efforts
to obtain any approvals required by applicable Law from the shareholders of
AINMT AS, in each case in connection with the Initial Investor Capital
Contribution and the subscription for the Initial First Investor Shares and
Initial Second Investor Shares pursuant to the terms of this Agreement. AINMT AS
confirms to NII Telecom that, at the date of this Agreement, the majority of
directors of AINMT AS intend to recommend its shareholders to vote in


20





--------------------------------------------------------------------------------





favor of the resolutions to be proposed at the AINMT AS Shareholders Meeting,
and AINMT AS is not aware of any fact or circumstance which would result in such
directors changing such recommendation. Neither AINMT AS nor Investor Parent
shall be in breach of any obligation under Section 2.1(b) if compliance with
such obligation would be in breach of their respective directors’ fiduciary
duties under applicable Law or if the Investor or Investor Parent or AINMT AS is
not satisfied with the contents (acting reasonably) of the updated Company
Disclosure Letter delivered under Section 2.1(h)(i).
(c)    On the Escrow Pay-In Date:
(i)    each of NII Telecom and Investor will (and the Parties will cause the
Escrow Agent to) deliver to each other Party and the Company a duly executed
counterpart of the Escrow Agreement, executed by each of NII Telecom, Investor
and the Escrow Agent respectively;
(ii)    Investor will arrange for the transfer of the Escrow Amount to the
Escrow Account, such amount to be held on the terms of the Escrow Agreement and
this Agreement.
(d)    At the Initial First Closing the relevant actions specified in Sections
2.3 and 3.2 will occur, and receipt by the Company from the Escrow Account of
the Escrow Initial Tranche Amount shall discharge Investor from its obligation
to pay such amounts of the Initial Investor Capital Contribution to the Company
in respect of the subscription for the Initial First Investor Shares in
accordance with Section 2.3(b).
(e)    If the Escrow Initial Tranche Condition has not been satisfied by 5:00 pm
New York time on the last day of the Escrow Period, this Agreement may be
terminated in accordance with Section 3.6(j) and the Escrow Amount will be
released to Investor.
(f)    At the Initial Second Closing, the relevant actions specified in Sections
2.4(a), 2.4(b) and 3.3 will occur, and receipt by the Company from the Escrow
Account of the Escrow Second Tranche Amount shall discharge Investor from its
obligation to pay such amounts of the Initial Investor Capital Contribution to
the Company in respect of the subscription for the Initial Second Investor
Shares in accordance with Section 2.4(a).
(g)    If by 5:00 pm New York time on the last day of the Escrow Period, the
Escrow Second Tranche Condition has not been met, then the remaining amount in
the Escrow Account at such time will be released to Investor.
(h)    Parent shall deliver to Investor (i) an updated Company Disclosure Letter
as promptly as reasonably practicable after the Effective Date but in any event
within five (5) Business Days from the Effective Date, such updated Company
Disclosure Letter being updated only for the period from April 21, 2017 up until
the


21





--------------------------------------------------------------------------------





Effective Date and (ii) final form tax analyses prepared by Deloitte Tax LLP and
addressed to the Company on US, Brazil and Luxembourg Tax consideration related
to the Luxco Reorganization, by no later than 15 Business Days from the
Effective Date, including the information set forth in Section 2.1(h) of the
Company Disclosure Letter.
(i)    The Company, Parent and NII Telecom shall, as promptly as reasonably
practicable after the Effective Date, but in any event prior to the Compliance
Notification Date, cause each of the Entities (other than the Company) to amend
their articles of association, articles of incorporation, bylaws and other
constitutional or organizational documents to:
(i)    require that any transfer or attempted transfer, or any issuance, of any
shares, stock or securities of such Entity shall require the prior written
consent of Investor and that any such transfer or attempted transfer, or any
issuance, of any shares, stock or securities of such Entity without such prior
written consent shall be null and void ab initio; and
(ii)    such Entity shall not (A) transfer or issue on its books any of the
shares, stock or securities that have been sold, issued or transferred in
violation of the consent requirement at clause (i) above, or (B) treat as owner
of such shares, stock or securities or to pay dividends or other distributions
to any purported transferee to whom any such shares, stock or securities
purported to have been sold, issued or transferred.
(j)    From the Effective Date, the Company will not (and shall procure that no
Group Member will), and until the Second Closing NII Telecom will procure that
the Company will not (and shall procure that no Group member will): (i) transfer
to another entity, or otherwise take any actions with respect to, any
Intercompany Debt that would create a taxable event under the U.S. Internal
Revenue Code or the U.S. Treasury Regulations thereunder, or (ii) cause the
Intercompany Debt not to be “disregarded” for U.S. Tax purposes, in each case
without the prior written consent of (A) from the Effective Date until the
Second Closing (if any), NII Telecom and (B) from and after the Effective Date,
Investor. Any transfer or attempted transfer, or any issuance, of any shares,
stock or securities of any Entity (other than the Company) shall require the
prior written consent of the Investor and any such transfer or attempted
transfer, or any issuance, of any shares, stock or securities of such Entity
without such prior written consent shall be null and void ab initio. The Company
(and the Company shall procure than any Entity) shall not (1) transfer or issue
on its books any of the shares, stock or securities that have been sold, issued
or transferred in violation of any of the provisions set forth in this
Agreement, or (2) treat as owner of such shares, stock or securities or to pay
dividends or other distributions to any purported transferee to whom any such
shares, stock or securities purported to have been sold, issued or transferred.
(k)    From the Effective Date, the Parties acknowledge and agree that the
Parent and Retained NII Group may only use $50,000,000 of the freely
distributable


22





--------------------------------------------------------------------------------





unrestricted cash held by the Retained NII Group as at the Effective Date for
the ongoing operations of the Retained NII Group (the remaining amount of such
$50,000,000 as at the Initial First Closing, less, for the avoidance of doubt,
any costs and expenses incurred and other amounts paid by the Retained NII Group
between the Effective Date and the Initial First Closing being the “Remaining
NII Retained Cash”).
2.2    Escrow Monies
(a)    Except as provided in this Agreement or with the prior written consent of
each of Investor and NII Telecom, no releases or withdrawals will be made from
the Escrow Account.
(b)    Any bank or other charges arising on the Escrow Account will be charged
to the Company.
(c)    Any interest or profit generated from the Escrow Account (subject to any
deduction of tax at source and any bank or other charges properly charged to the
Escrow Account) will be retained in the Escrow Account and will form part of the
Escrow Amount. Any final payments out of the Escrow Account will have added to
them the interest or profit accrued to the Escrow Account on the Business Day
preceding the date of the relevant payment.
(d)    If this Agreement is terminated, any amounts outstanding in the Escrow
Account from time to time shall be returned to Investor within 2 Business Days
of such termination.
(e)    Investor and NII Telecom shall give such instructions to the Escrow Agent
without delay as may be required to give full effect to the provisions of
Section 2.1 and this Section 2.2.
2.3    Initial First Tranche. Subject to the terms and conditions of this
Agreement:
(a)    As soon as practical after the Effective Date and prior to the Initial
First Closing, NII Telecom will (i) subscribe for 116,641,667 Ordinary Shares at
the Funding Valuation Rate and (ii) pay to the Company an aggregate capital
contribution of $116,641,667 in cash (the “Pre Initial Closing Subscription
Amount”).
(b)    At the Initial First Closing, Investor will (i) subscribe for 28,984,600
Preferred Shares (the “Initial First Investor Shares”) at the Funding Valuation
Rate, and (ii) pay to the Company an aggregate capital contribution in cash of
the Escrow Initial Tranche Amount.
(c)    At the Initial First Closing, in exchange for the Escrow Initial Tranche
Amount to be paid by Investor to the Company, the Company will issue and allot
to Investor the Initial First Investor Shares.


23





--------------------------------------------------------------------------------





(d)    At the Initial First Closing, NII Telecom will contribute to the Company,
as a capital contribution into a 115 Account of the Company (and such capital
contribution shall not be used to subscribe for Shares), an amount, in cash,
equal to (i) the aggregate amount of the freely distributable unrestricted cash
(including all cash released from the Nextel Mexico Escrow prior to the Initial
First Closing held by Parent and its Affiliates (other than Brazil Parent, Opco
and its Subsidiaries) being at least $53,000,000 minus (ii) the Remaining NII
Retained Cash plus (iii) an amount equal to any Leakage received by or for the
benefit of any member of the Retained NII Group (the “Initial Parent Capital
Contribution”).
(e)    For the avoidance of doubt, following the Initial First Closing, the
Parties intend that (as illustrated by the Capitalization Table) (i) Investor
shall hold 19.9% of the share capital of the Company on a fully diluted basis
and (ii) NII Telecom shall hold 80.1% of the share capital of the Company on a
fully diluted basis until the Initial Second Closing, if any.
2.4    Initial Second Tranche. Subject to the terms and conditions of this
Agreement, at the Initial Second Closing:
(a)    Investor will (i) subscribe for 21,015,400 Preferred Shares (the “Initial
Second Investor Shares”) at the Funding Valuation Rate, and (ii) pay to the
Company an aggregate capital contribution equal to the Escrow Second Tranche
Amount (“Initial Second Tranche Investor Contribution”).
(b)    In exchange for the Initial Second Tranche Investor Contribution to be
paid by Investor to the Company, the Company will issue and allot to Investor
the Initial Second Investor Shares.
(c)    For the avoidance of doubt, following the Initial Second Closing, and
subject to satisfaction of the Escrow Second Tranche Condition, the Parties
intend that (as illustrated by the Capitalization Table) (i) Investor shall hold
30% of the share capital of the Company on a fully diluted basis and (ii) NII
Telecom shall hold 70% of the share capital of the Company on a fully diluted
basis until the Second Closing, if any.
(d)    The Parties acknowledge and agree that the Initial Investor Capital
Contribution, the Pre Initial Closing Subscription Amount and the Initial Parent
Capital Contribution will be made available to the Company and its Subsidiaries
for general corporate purposes (including for the repayment of Indebtedness) and
to develop the future business of the Company and its Subsidiaries.
2.5    Released Escrow Proceeds.
(a)    On or after the Initial First Closing Date, NII Telecom will contribute,
or Parent will contribute on NII Telecom’s behalf, promptly to the Company from
time to time the Released Escrow Proceeds, which shall be contributed into a 115
Account, where they shall remain subject to Section 2.7(b) such that Investor’s
share capital in


24





--------------------------------------------------------------------------------





the Company is not diluted. NII Telecom shall promptly, and in any event within
5 Business Days, notify Investor in writing on becoming aware that any Released
Escrow Proceeds are or will become available, such notice to include such
amounts to be released, and shall promptly, and in any event within 5 Business
Days of such request, provide any information reasonably requested by Investor
in connection therewith. NII Telecom will also provide Investor with any
information and documentation to implement the contribution of the Released
Escrow Proceeds in accordance with this Agreement prior to such contribution
being made, and shall include any reasonable comments received from Investor in
respect of the same.
2.6    Investor Option to Subscribe for Additional Preferred Shares. (a) Subject
to the terms and conditions of this Agreement, until January 31, 2018 (the
“Option Termination Date”), Investor will have the option, exercisable at
Investor’s sole discretion, to subscribe for an additional $150,000,000 of
Preferred Shares in cash, being 150,000,000 Preferred Shares (the “Second
Investor Capital Contribution”) at the Funding Valuation Rate (such option, the
“Investor Option”, and such shares, the “Investor Option Shares”).
(b)    Investor may exercise the Investor Option by delivering written notice to
the Company and Parent (“Notice of Exercise”), and concurrently delivering
evidence of Investor’s financial ability to satisfy the amount of the Second
Investor Capital Contribution in substantially similar form to the Bank Letter
delivered by Investor to NII Telecom pursuant to Section 2.1(a) or in such other
form reasonably satisfactory to Parent that demonstrates that the Investor has
financial resources available to satisfy the amount of the Second Investor
Capital Contribution (the “Evidence of Financial Capacity”) on or prior to
November 15, 2017 (the “Option Expiration Date”). The date of such Notice of
Exercise will be the “Exercise Date”.
2.7    Second Tranche. If Investor has provided the Notice of Exercise prior to
the Option Expiration Date pursuant to Section 2.6, then subject to the terms
and conditions of this Agreement, at the Second Closing:
(a)    Investor will (i) subscribe for the Investor Option Shares at the Funding
Valuation Rate and (ii) pay to the Company the Second Investor Capital
Contribution.
(b)    NII Telecom will (i) subscribe for 16,667,000 Preferred Shares at the
Funding Valuation Rate (the “Additional Parent Shares” and together with the
Investor Option Shares, the “Second Tranche Shares”), such subscription to be
funded out of the contributions previously made by Parent to the 115 Account
(the “Second Parent Capital Contribution”).
(c)    For the avoidance of doubt, following the Second Closing, the Parties
intend that, as illustrated in the Capitalization Table, (i) Investor shall hold
60% of the share capital of the Company on a fully diluted basis and (ii) NII
Telecom shall hold 40% of the share capital of the Company on a fully diluted
basis.


25





--------------------------------------------------------------------------------





III.
CLOSING AND TERMINATION

3.1    Initial First Closing Date. The Initial First Closing will take place
five Business Days after satisfaction of the Escrow Initial Tranche Condition
(the “Initial First Closing”).
3.2    Initial First Closing Deliveries. At the Initial First Closing:
(a)    the Company will:
(i)    issue the Initial First Investor Shares to Investor and undertake to
complete all formalities required to be observed under Luxembourg and other
applicable Law in order to authorize the issuance and allotment of the Initial
First Investor Shares shall have been observed (including any required increase
of the authorized capital of the Company and the authorization by the general
meeting of shareholders of the Company of the issuance and allotment of the
Initial First Investor Shares to Investor);
(ii)    deliver a signed contribution agreement on customary terms with NII
Telecom in relation to the contribution by NII Telecom to the Company of the
Initial Parent Capital Contribution;
(iii)    record the Initial Parent Capital Contribution to the 115 Account;
(iv)    deliver a signed subscription agreement on customary terms with Investor
in relation to its subscription for the Initial First Investor Shares; and
(v)    execute the necessary documentation under Luxembourg Law (including to
appear in front of a Luxembourg notary to record the issuance of the Initial
First Investor Shares) and do all such other acts and things as may, in the
reasonable opinion of Investor and NII Telecom, be required to fully adopt and
file the Restated Articles of Association and fully effect the issuance and
allotment of the Initial First Investor Shares to Investor, including the
convening and holding of meetings of the board and shareholders of the Company
and registering such issuance in the shareholder register of the Company;
(b)    Investor will:
(i)    instruct the Escrow Agent pursuant to the terms of the Escrow Agreement
to pay by wire transfer of immediately available funds into one or more bank
accounts specified by the Company in a written notice delivered to the Escrow
Agent at least two Business Days before the Initial First Closing, an amount in
cash equal to the Escrow Initial Tranche Amount;


26





--------------------------------------------------------------------------------





(ii)    deliver a signed subscription agreement on customary terms with the
Company pursuant to which it agrees to subscribe for the Initial First Investor
Shares. and
(iii)    execute the necessary documentation under Luxembourg Law and do all
such other acts and things as may, in the reasonable opinion of the Company and
NII Telecom, be required to subscribe for the Initial First Investor Shares.
(c)    NII Telecom will:
(i)    instruct the Escrow Agent pursuant to the terms of the Escrow Agreement
to pay by wire transfer of immediately available funds into one or more bank
accounts specified by the Company in a written notice delivered to the Escrow
Agent at least two Business Days before the Initial First Closing, an amount in
cash equal to the Escrow Initial Tranche Amount;
(ii)    pay by wire transfer of immediately available funds into one or more
bank accounts specified by the Company in a written notice which the Company
will deliver to NII Telecom at least two Business Days before the Initial First
Closing, an amount in cash equal to the Initial Parent Capital Contribution;
(iii)    deliver a signed contribution agreement on customary terms with the
Company pursuant to which it agrees to contribute the Initial Parent Capital
Contribution to the 115 Account of the Company;
(iv)    deliver a shareholders resolution of the Company accepting the Initial
Parent Capital Contribution and resolving to allocate it to the 115 Account;
(v)    deliver or cause to be delivered a certificate signed by an authorized
officer of NII Telecom, dated as of the Initial First Closing, to the effect
that all the shares in the capital of the Entities (other than the Company) are
duly authorized and are validly issued, and are all issued to and held legally
and beneficially by an Entity free and clear of all Liens, together with a copy
of the then current register of shareholders or members of each Entity (other
than the Company);
(vi)    deliver evidence that it authorized, as the sole shareholder of the
Company, at the general meeting of shareholders of the Company, the issuance and
allotment of the Initial First Investor Shares to Investor; and
(vii)    execute the necessary documentation under Luxembourg Law and do all
such other acts and things as may, in the reasonable opinion of Investor and the
Company, be required for Investor to subscribe for the Initial First Investor
Shares and fully adopt and file the Restated Articles of Association.
3.3    Initial Second Closing Deliveries. The Initial Second Closing will take
place five Business Days after the satisfaction of the Escrow Second Tranche


27





--------------------------------------------------------------------------------





Condition (which shall be extended to the Initial First Closing if the Antitrust
Approval is obtained prior to the Escrow Initial Tranche Condition being
satisfied) (the “Initial Second Closing”). At the Initial Second Closing:
(a)    the Company will:
(i)    issue the Initial Second Investor Shares to Investor and undertake to
complete all formalities required to be observed under Luxembourg and other
applicable Law in order to authorize the issuance and allotment of the Initial
Second Investor Shares shall have been observed (including any required increase
of the authorized capital of the Company and the authorization by the general
meeting of shareholders of the Company of the issuance and allotment of the
Initial Second Investor Shares to Investor);
(ii)    deliver a signed subscription agreement on customary terms (as approved
before the Initial Second Closing by Investor acting reasonably and promptly)
with Investor in relation to the subscription for the Second Investor Shares;
(iii)    deliver a signed contribution agreement on customary terms with NII
Telecom in relation to the contribution by NII Telecom to the Company of any
Released Escrow Proceeds;
(iv)    record any Released Escrow Proceeds contributed to the 115 Account; and
(v)    execute the necessary documentation under Luxembourg Law (including to
appear in front of a Luxembourg notary to record the issuance of the Initial
Second Investor Shares) and do all such other acts and things as may, in the
reasonable opinion of Investor, be required to fully effect the issuance and
allotment of the Initial Second Investor Shares to Investor, including the
convening and holding of meetings of the board and shareholders of the Company
and registering such issuance in the shareholder register of the Company.
(b)    Investor will:
(i)    in accordance with the terms of the Escrow Agreement, instruct the Escrow
Agent to pay by wire transfer of immediately available funds (A) into the bank
accounts specified by the Company in a written notice delivered to the Escrow
Agent at least two Business Days before the Initial Second Closing, an amount in
cash equal to the Escrow Second Tranche Amount, and (B) to the Investor any
remaining amount in the Escrow Account (if any) after the payment set out at
(A);
(ii)    deliver a signed subscription agreement on customary terms (as approved
before the Initial Second Closing by Investor acting reasonably and promptly)
with the Company pursuant to which it agrees to subscribe for the Second
Investor Shares; and


28





--------------------------------------------------------------------------------





(iii)    execute the necessary documentation under Luxembourg Law and do all
such other acts and things as may, in the reasonable opinion of the Company and
NII Telecom, be required to subscribe for the Initial Second Investor Shares.
(c)    NII Telecom will:
(i)    in accordance with the terms of the Escrow Agreement, instruct the Escrow
Agent to pay by wire transfer of immediately available funds: (A) into the bank
accounts specified by the Company in a written notice delivered to the Escrow
Agent at least two Business Days before the Initial Second Closing, an amount in
cash equal to the Escrow Second Tranche Amount, and (B) to the Investor any
remaining amount in the Escrow Account (if any) after the payment set out at
(A);
(ii)    deliver a signed contribution agreement on customary terms with the
Company pursuant to which it agrees to contribute any Released Escrow Proceeds
to the 115 Account of the Company;
(iii)    deliver a shareholders resolution of the Company accepting any Released
Escrow Proceeds contributed and resolving to allocate it to the 115 Account;
(iv)    deliver evidence that it authorized, at the general meeting of
shareholders of the Company, the issuance and allotment of the Initial Second
Investor Shares to Investor; and
(v)    execute the necessary documentation under Luxembourg Law and do all such
other acts and things as may, in the reasonable opinion of Investor and the
Company, be required for Investor to subscribe for the Initial Second Investor
Shares.
3.4    Second Tranche Closing. Subject to the satisfaction of the conditions set
forth in Section 7.1, Section 7.2 and Section 7.3, or the waiver thereof by the
Party entitled to waive that condition, the closing of the subscription and
payment for the Second Tranche Shares (the “Second Closing”) will take place at,
or be directed from, the offices of Jones Day located at 250 Vesey Street, New
York, New York, or at such other place as NII Telecom and Investor may agree, at
10:00 a.m. New York City time, on the date that is five Business Days following
the satisfaction or waiver of the conditions set forth in Article VII, other
than conditions that by their nature are to be satisfied at the Second Closing,
but subject to the satisfaction or waiver of such conditions, unless another
time or date, or both, are agreed to in writing by the Parties (the “Second
Closing Date”).
3.5    Second Closing Deliveries. At the Second Closing, if applicable:
(a)    the Company will:


29





--------------------------------------------------------------------------------





(i)    issue the Investor Option Shares and the Additional Parent Shares to
Investor and NII Telecom respectively and undertake to complete all formalities
required to be observed under Luxembourg and other applicable Law in order to
authorize the issuance and allotment of the Second Tranche Shares shall have
been observed (including any required increase of the authorized capital of the
Company and the authorization by the general meeting of shareholders of the
Company of the issuance and allotment of the Investor Option Shares and the
Additional Parent Shares to Investor and NII Telecom, respectively);
(ii)    deliver signed subscription agreements on customary terms with Investor
and NII Telecom in relation to their subscription for the Investor Option Shares
and Additional Parent Shares, as applicable; and
(iii)    execute the necessary documentation under Luxembourg Law (including to
appear in front of a Luxembourg notary to record the issuance of the Second
Tranche Shares) and do all such other acts and things as may, in the reasonable
opinion of Investor and NII Telecom, be required to fully adopt and file the
Second Restated Articles of Association and fully effect the issuance and
allotment of the Second Tranche Shares to Investor and NII Telecom, including
taking such actions necessary to deduct an amount equal to the Second Parent
Capital Contribution from the 115 Account and to recognize such amount as a
capital contribution from NII Telecom, the convening and holding of meetings of
the board and shareholders of the Company and registering such issuance in the
shareholder register of the Company.
(b)    Investor will:
(i)    deliver or cause to be delivered the officer’s certificate required to be
delivered pursuant Section 7.2(a) and Section 7.2(b);
(ii)    pay by wire transfer of immediately available funds into one or more
bank accounts specified by the Company in a written notice delivered to Investor
at least two Business Days before the Second Closing, an amount in cash equal to
the Second Investor Capital Contribution;
(iii)    deliver a signed subscription agreement on customary terms with the
Company pursuant to which it agrees to subscribe for the Investor Option Shares;
and
(iv)    execute the necessary documentation under Luxembourg Law and do all such
other acts and things as may, in the reasonable opinion of the Company and NII
Telecom, be required to subscribe for the Investor Option Shares.
(c)    NII Telecom will:
(i)    deliver the officer’s certificate required to be delivered pursuant
Section 7.1(a) and Section 7.1(b);


30





--------------------------------------------------------------------------------





(ii)    deliver a signed subscription agreements on customary terms with the
Company pursuant to which it agrees to subscribe for the Additional Parent
Shares;
(iii)    execute the necessary documentation under Luxembourg Law and do all
such other acts and things as may, in the reasonable opinion of Investor and the
Company, be required for Investor to subscribe for the Investor Option Shares;
and
(iv)    execute the necessary documentation under Luxembourg Law and do all such
other acts and things as may, in the reasonable opinion of Investor and the
Company, be required for NII Telecom to subscribe for the Additional Parent
Shares and fully adopt and file the Second Restated Articles of Association.
3.6    Termination of Agreement. This Agreement may be terminated before the
Second Closing as follows:
(a)    by Investor or NII Telecom, if the Second Closing has not occurred by the
close of business on the Option Termination Date; provided, however, that if the
Second Closing has not occurred on or before the Option Termination Date due to
a material breach of any representations, warranties or covenants contained in
this Agreement by Investor, on the one hand, or by NII Telecom or the Company,
on the other hand, then the breaching Party may not terminate this Agreement
pursuant to this Section 3.6(a); provided further, however, that if, on the
Option Termination Date, any of the conditions to the Second Closing set forth
in Section 7.3(b) or Section 7.3(c) shall have not been fulfilled but all other
conditions to the Second Closing either have been fulfilled or are then capable
of being fulfilled, then the Option Termination Date shall, without any action
on the part of the Parties, be extended for an additional 30 days after the
original Option Termination Date;
(b)    by mutual written consent of Investor and NII Telecom;
(c)    by Investor, if the Company or NII Telecom breaches any representation or
warranty or any covenant contained in this Agreement, such breach would result
in a failure of a condition set forth in Section 7.1 or Section 7.3 and such
breach has not been cured by the earlier of (i) 10 Business Days after the
giving of written notice by Investor to NII Telecom of such breach and (ii) the
Option Termination Date; provided, however, this Agreement may not be terminated
pursuant to this Section 3.6(c) by Investor if Investor is then in material
breach of any representation, warranty, covenant or agreement set forth in this
Agreement;
(d)    by NII Telecom, if Investor breaches any representation or warranty or
any covenant contained in this Agreement, such breach would result in a failure
of a condition set forth in Section 7.2 or Section 7.3 and such breach has not
been cured by the earlier of (i) 10 Business Days after the giving of written
notice by NII Telecom to Investor of such breach and (ii) the Option Termination
Date; provided, however, this


31





--------------------------------------------------------------------------------





Agreement may not be terminated pursuant to this Section 3.6(d) by NII Telecom
if NII Telecom or Parent is then in material breach of any representation,
warranty, covenant or agreement set forth in this Agreement;
(e)    by NII Telecom or Investor if there is in effect a final non-appealable
Order of a Governmental Authority of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; provided, that this Agreement may not be terminated
pursuant to this Section 3.6(e) by NII Telecom or Investor if such Party is then
in breach of its covenants and agreements set forth in Sections 6.6 or 6.7;
(f)    by NII Telecom or Investor, if the Parent Stockholder Approval is not
obtained at the Parent Stockholders Meeting (including any adjournment or
postponement thereof) at which a vote on such approval was taken;
(g)    by NII Telecom, at any time after the date of this Agreement and prior to
the receipt of the Parent Stockholder Approval, in order to concurrently enter
into a definitive agreement with respect to a Superior Proposal; provided, that
Parent shall have complied in all material respects with Section 6.13(d) and
shall have paid or shall concurrently pay the Termination Fee to Investor in
accordance with Section 3.8(b);
(h)    by Investor, if NII Telecom, Parent or Parent’s board of directors shall
(i) have effected an Adverse Recommendation Change, (ii) approved, recommended
or entered into any Brazil Proposal or Parent Takeover Proposal,
(iii) materially breached Section 6.13 or (iv) formally resolved or publicly
authorized or proposed to take any of the foregoing actions;
(i)    by NII Telecom, if Investor has not delivered the Notice of Exercise and
Evidence of Financial Capacity by the Option Expiration Date;
(j)    by Investor, if the Escrow Initial Tranche Condition has not been
satisfied by 5:00 pm New York time on the last day of the Escrow Period;
(k)    by NII Telecom or Investor, if the Escrow Payment Condition is not
satisfied by the date that is 30 Business Days after the Effective Date; or
(l)    by NII Telecom or Investor, if Investor fails to notify NII Telecom of
the satisfaction of the condition set forth in clause (ii) of the definition of
“Escrow Initial Tranche Condition” prior to the Compliance Notification Date.
3.7    Procedure Upon Termination. If termination pursuant to Section 3.6 occurs
(a) written notice will be given to the other Party and this Agreement will
terminate without further action by Investor or NII Telecom, (b) each Party will
deliver all documents, work papers and other material of any other Party
relating to the transactions contemplated hereby, whether obtained before or
after the execution


32





--------------------------------------------------------------------------------





hereof, to the Party that furnished the same, (c) all confidential information
received by Investor with respect to the business of NII Telecom and the
Entities will be treated in accordance with the Non-Disclosure Agreement, which
will remain in full force and effect in accordance with its terms
notwithstanding the termination of this Agreement, and (d) to the extent
terminated pursuant to Section 3.6(j) above, the Escrow Amount will be returned
to Investor, and Investor and NII Telecom will undertake to instruct the Escrow
Agent to do the same without delay.
3.8    Effect of Termination. (a) If termination pursuant to Section 3.6 occurs,
(i) each of the Parties will be relieved of its duties and obligations arising
under this Agreement after the date of such termination and (ii) subject to
Section 3.8(b) or Section 3.8(c), as applicable, such termination will be
without liability to Investor, NII Telecom or the Company, provided, however,
that the provisions of Section 3.7, this Section 3.8, Section 6.9 and Article IX
and, to the extent necessary to effectuate the foregoing enumerated provisions,
Section 1.1 and Section 1.2, will survive any such termination and will be
enforceable hereunder, provided further, that nothing in this Section 3.8 will
be deemed to release any Party from liability for fraud or any prior breach of
its obligations under this Agreement.
(b)    NII Telecom will pay, or cause to be paid, to Investor by wire transfer
of immediately available funds an amount in cash equal to: (i) if Investor has
not exercised the Investor Option, $5,000,000; or (ii) if Investor has exercised
the Investor Option, $5,000,000 plus the amount of documented commitment or
structuring fees incurred by Parent or AINMT AS for purposes of committing funds
or equity capital and actually paid by Investor Parent or AINMT AS, without
duplication, to obtain funding for the Second Investor Capital Contribution and
to obtain the Evidence of Financial Capacity, up to a maximum aggregate amount
of $6,000,000, in each case without prejudice to the economic rights attaching
to the Preferred Shares pursuant to the Shareholders Agreement, the Restated
Articles of Association and, if applicable the Second Restated Articles of
Association (the “Termination Fee”), if:
(i)    this Agreement is terminated by NII Telecom pursuant to Section 3.6(g),
such payment to be made before or concurrently with such termination and, in the
absence of such payment, any such purported termination will be invalid; or
(ii)    this Agreement is terminated by Investor pursuant to Section 3.6(h),
such payment to be made within 5 Business Days of such termination.
(c)    Notwithstanding anything in this Agreement to the contrary, NII Telecom
will not be required to pay to Investor any amounts due pursuant to Section 3.8
more than once.
(d)    The Parties acknowledge and agree that the Termination Fee constitutes
liquidated damages and is not a penalty and will be the sole and exclusive
remedy, including on account of punitive damages, for recovery by Investor in
the event of and for the termination of this Agreement by NII Telecom pursuant
to Section 3.6(g)


33





--------------------------------------------------------------------------------





or by Investor pursuant to Section 3.6(h). Notwithstanding anything to the
contrary contained herein, upon payment of the Termination Fee, Parent, NII
Telecom and their representatives and Affiliates will be fully released and
discharged from any Liability under or resulting from this Agreement (excluding
for the avoidance of doubt, the Shareholders’ Agreement and Restated Articles of
Association and, if applicable, Second Restated Articles of Association), and
neither Investor nor any other Person will have any other remedy or cause of
action under this Agreement or any applicable Law, including for reimbursement
of expenses or otherwise.
IV.
REPRESENTATIONS AND WARRANTIES OF NII TELECOM AND PARENT

Except as set forth in the disclosure letter delivered by the Company to
Investor concurrently with the execution of this Agreement and updated in
accordance with Section 2.1(h) (the “Company Disclosure Letter”), NII Telecom
hereby represents and warrants to Investor that (and for the purposes of this
Article IV, references to the Company will include the Company and NII
International):
4.1    Organization of the Company. The Company is an entity duly organized and
validly existing under the laws of Luxembourg and has the requisite power and
authority to own, lease and operate its properties and to carry on its business
as now conducted.
4.2    Authorization of Agreement. The Company has the requisite power and
authority to execute and deliver this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party
(the “Ancillary Agreements”) and, subject to the receipt of the Parent
Stockholder Approval, to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and each Ancillary
Agreement and the consummation of the transactions contemplated hereby and
thereby has been duly authorized by all requisite corporate action on the part
of the Company, subject to receipt of the Parent Stockholder Approval. This
Agreement and each Ancillary Agreement has been duly and validly executed and
delivered by the Company and (assuming the due authorization, execution and
delivery by the other Parties hereto) this Agreement and each Ancillary
Agreement constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, subject
to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity).
4.3    Conflicts; Consents of Third Parties. (a) Except as set forth on Section
4.3(a) of the Company Disclosure Letter, and subject to receipt of the Parent
Stockholder Approval, the execution and delivery by the Company of this
Agreement and each Ancillary Agreement, the consummation of the transactions
contemplated hereby and thereby and compliance by the Company with any of the
provisions hereof or thereof do not conflict with, or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or


34





--------------------------------------------------------------------------------





cancellation under any provision of (i) the articles of association, certificate
of incorporation and by-laws or any comparable organizational documents of the
Company or an Entity, (ii) any Material Contract to which the Company or an
Entity is a party or by which any of the properties or assets of the Company or
an Entity are bound, (iii) any material Permit to which the Company or an Entity
is a party or by which any of the properties or assets of the Company or an
Entity are bound, (iv) any Order of any Governmental Authority applicable to the
Company or an Entity or any of the properties or assets of the Company or an
Entity, or (v) any applicable Law, other than, (A) in the case of clauses (ii),
(iv) and (v), such conflicts, violations, defaults, terminations or
cancellations that would not reasonably be expect to be material to the Company
and its Subsidiaries, taken as a whole and (B) in the case of clauses (iii),
such conflicts, violations, defaults, terminations or cancellations that would
not reasonably be expected to result, individually or in the aggregate, in a
Company Material Adverse Effect.
(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of the Company or an Entity in connection with
the execution and delivery of this Agreement or any Ancillary Agreement, the
compliance by the Company with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
the Company or an Entity of any other action contemplated hereby or thereby,
except for (i) the Regulatory Approval, (ii) the Antitrust Approval, (iii) the
filing with the SEC of the Proxy Statement relating to the Parent Stockholders
Meeting, and (iv) such other consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notifications the failure of which to
obtain or make would not reasonably be expected to result, individually or in
the aggregate, in a Company Material Adverse Effect.
4.4    Organization of the Entities. Each Entity is duly organized, validly
existing and in good standing (where such concept exists) and is duly qualified
or authorized to do business under the Laws of its jurisdiction of organization
and has the requisite power and authority to own, lease and operate its assets
and to carry on its business as now conducted, except where the failure to be so
qualified or authorized would not reasonably be expect to be material to the
Company and its Subsidiaries, taken as a whole. Complete, accurate and
up-to-date copies of the articles of association or equivalent documents of each
Entity have been Made Available, are in full force and effect and have been duly
filed or registered with the relevant commercial registry.
4.5    Capitalization of the Entities. (a) As at the Effective Date, the issued
capital stock of the Company consists of 25,000 Ordinary Shares and no shares of
preferred stock, and as of immediately prior to the Initial First Closing, the
authorized unissued capital stock of the Company will consist of 116,666,667
Ordinary Shares and 425,000,000 Preferred Shares. The Ordinary Shares and the
shares of the Company Subsidiaries are duly authorized and are validly issued,
fully paid and non-assessable. Except as set forth in Section 4.5(a) of the
Company Disclosure Letter, all issued and outstanding Ordinary Shares are held
legally and beneficially by NII


35





--------------------------------------------------------------------------------





Telecom free and clear of all Liens. The number and type of issued and
outstanding capital stock of each Company Subsidiary and the legal and
beneficial owners thereof, as of immediately prior to the Initial First Closing,
are listed in Section 4.5(a) of the Company Disclosure Letter.
(b)    As of immediately prior to the Initial First Closing, there is no
existing option, warrant, call, right or Contract of any character to which an
Entity is a party requiring, and there are no securities of any Entity or other
rights outstanding which upon conversion, exchange or exercise would require,
the issuance or transfer of any shares or other securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase shares of
any Entity.
(c)    Except as set forth in Section 4.5(c) of the Company Disclosure Letter,
and other than the transactions contemplated by this Agreement or the Ancillary
Agreements, there is no agreement or arrangement in place with respect to the
exercise of any voting rights in respect of the shares of any Entity or
otherwise providing for the encumbering, purchase, sale, transfer, assignment or
other disposition of the shares of any Entity.
4.6    Valid Issuance of Preferred Shares. The Preferred Shares, when issued and
subscribed to in accordance with the terms and conditions set forth in this
Agreement, will be duly authorized, validly issued and fully paid and free of
restrictions on transfer other than restrictions on transfer under this
Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed upon an Investor.
4.7    Other Subsidiaries. The Company does not own any equity interest in any
other Person except for the Company Subsidiaries identified in Section 4.5(a) of
the Company Disclosure Letter.
4.8    Title to Shares. All of the issued and outstanding capital stock of each
Company Subsidiary listed in Section 4.5(a) of the Company Disclosure Letter is
owned by the persons set out therein free and clear of all Liens. No former
shareholders or partners of any of the Entities have any rights or credits over
or against any Entity or the shares of any Entity.
4.9    Financial Statements. (a) The Company has delivered to Investor true,
correct and complete copies of (i) the unaudited balance sheets of NII
International as at December 31, 2014 and December 31, 2015 and the related
unaudited statements of income and of cash flows of NII International for the
years then ended, together with the notes thereto, as well as the preliminary
draft unaudited balance sheet of NII International as at December 31, 2016 and
the related draft unaudited statement of income for the year then ended (the
“Company Financial Statements”), (ii) the audited balance sheets of Brazil
Parent as at December 31, 2014 and December 31, 2015 and the related statements
of income and of cash flows of Brazil Parent for the years then ended, together
with the notes thereto, as well as the preliminary draft unaudited


36





--------------------------------------------------------------------------------





balance sheet of Brazil Parent as at December 31, 2016 and the related draft
unaudited statement of income for the year then ended (the “Brazil Parent
Financial Statements”), (iii) the audited balance sheets of Opco as at December
31, 2014 and December 31, 2015 and the related statements of income and of cash
flows of Opco for the years then ended, together with the notes thereto, as well
as the preliminary draft unaudited balance sheet of Opco as at December 31, 2016
and the related draft unaudited statement of income for the year then ended,
together with the preliminary draft notes thereto (the “Opco Financial
Statements”) and, (iv) the audited consolidated balance sheets of Parent and its
Subsidiaries as at December 31, 2014, December 31, 2015 and December 31, 2016
and the related consolidated statements of income and of cash flows of Parent
and its Subsidiaries for the years then ended, together with the notes thereto
(the “Parent Financial Statements”, together with the Company Financial
Statements and the Brazil Parent Financial Statements, and the Opco Financial
Statements, the “Financial Statements”). Each of the Company Financial
Statements has been prepared in accordance with Luxembourg GAAP consistently
applied and presents fairly in all material respects the financial position,
results of operations and cash flows of the Company as at the dates and for the
periods indicated therein. Each of the Brazil Parent Financial Statements and
the Opco Financial Statements has been prepared in accordance with Brazilian
GAAP consistently applied and presents fairly in all material respects the
financial position, results of operations and cash flows of Brazil Parent and
Opco, respectively, as at the dates and for the periods indicated therein. The
Parent Financial Statements have been prepared in accordance with US GAAP
consistently applied and presents fairly and in all material respects the
financial position, results of operations and cash flows of Parent and its
Subsidiaries as at the dates and for the periods indicated therein.
Notwithstanding the foregoing, any interpretations of the statements in this
paragraph shall take into account that all preliminary draft financial
statements or notes have not been fully reviewed and the fact that they were not
prepared to a statutory or audit standard. The Schedule of Intercompany
Receivables/Payables is true, accurate, up to date and complete in all material
respects and is not materially misleading.
(b)    The Management Accounts were prepared with due care and in good faith
using policies and principles consistently applied throughout the period to
which they relate, in accordance with Parent’s accounting policies, principles,
categorizations and monthly reporting procedures as consistently applied and on
a basis consistent with that employed in preparing the Parent Financial
Statements, and do not materially misstate: (i) the assets and liabilities of
the Brazil Parent and its Subsidiaries as at the date to which they were
prepared; or (ii) the consolidated profit or loss of the Brazil Parent and its
Subsidiaries for the periods to which they relate. Notwithstanding the
foregoing, any interpretations of the statements in this paragraph, shall take
into account the purpose for which the Management Accounts were prepared and the
fact that they were not prepared to a statutory or audit standard.
(c)    No Entity has entered into any off-balance sheet arrangements or has
incurred any material liabilities which it is not required to disclose in its
accounts.


37





--------------------------------------------------------------------------------





(d)    The books and records of NII International and the other Entities have
been prepared and are being maintained in all material respects in accordance
with applicable Law and true, correct and complete copies have been Made
Available to Investor.
4.10    Business since December 31, 2016. Except as otherwise set forth in
Section 4.10 of the Company Disclosure Letter or as otherwise contemplated in
Sections 6.1, 6.2 and 6.5 of this Agreement, since December 31, 2016:
(a)    the business of the Entities has been carried on in the Ordinary Course
of Business;
(b)    there has been no Company Material Adverse Effect;
(c)    no Entity has, other than in the Ordinary Course of Business, acquired or
disposed of or agreed to acquire or dispose of any business, shares in any
corporate, or any asset which was material to the Entities as a whole;
(d)     the Company and its Subsidiaries have made capital expenditures in
accordance with its capital expenditure budget in all material respects;
(e)    no Entity has, other than in the Ordinary Course of Business, borrowed or
raised any money;
(f)    no dividend or other distribution of capital or income has been declared,
made or paid by any Entity;
(g)    no Entity has created, allotted, issued, acquired, repaid or redeemed
loan or share capital or made an agreement to do any of those things; and
(h)    no Entity has changed in any material respect the manner or timing of the
payment of its creditors or the collection of its receivables and other debts.
4.11    Taxes. Except as provided in Section 4.11 of the Company Disclosure
Letter or otherwise provisioned in the Financial Statements of NII
International, (a) neither the Company nor any other Entity is currently subject
to any collection or pending legal action, investigation, procedure or claim for
Taxes that could result in a material liability to the Company or such other
respective Entity, (b) to the Knowledge of NII Telecom, neither the Company nor
any other Entity has been formally notified in writing of (and, to the Knowledge
of NII Telecom, no circumstances exist which would result in a formal written
notification being delivered to any Entity of) any Tax delinquency notice,
investigation, proceedings, claim of levy, collection or court or administrative
pending matter with regard to Taxes against the Company or such Entity, (c)
neither the Company nor any other Entity has adhered to any program for payment
of Tax debts in installments, (d) no income Tax Return of the Company or of any
other Entity is under current examination by any Taxing Authority, (e) each
Entity


38





--------------------------------------------------------------------------------





has timely filed all material Tax Returns required to be filed by it or requests
for extensions to file such Tax Returns have been timely filed, granted and have
not expired, and all material Taxes required to be paid by it have either been
paid by it or are reflected as a contingency for Taxes on the most recent
financial statements of such Entity, (f) all such Tax Returns are correct and
complete in all material respects and (g) the Company and each other Entity has
prepared, kept and preserved sufficient records to enable it to make and
complete returns for Tax purposes and otherwise as required by Law. All Taxes
required to be paid or withheld by an Entity have been paid or withheld and, in
the case of withholdings have been (or will be) duly and timely paid to the
proper Governmental Authority. No deficiencies for any Taxes have been proposed,
asserted or assessed against any Entity that are still pending and no requests
for waivers of the time to assess any such Taxes have been made that are still
pending. No Entity is (or has been) resident for any Tax purpose in any
jurisdiction other than its jurisdiction of incorporation, and no Entity has
(nor has it had) a branch, agency or permanent establishment outside of its
jurisdiction of incorporation, not is any Entity (nor has it been) liable to any
Tax in any jurisdiction other than its jurisdiction of incorporation. All
transactions or arrangements made by the Entities have been made fully on arm’s
length terms. No Entity has entered into any arrangements or transaction (or
series of arrangements or transactions) the main purpose, or one of the main
purposes, of which was the avoidance of Tax in violation of applicable Law.
Section 4.11 together with Section 4.9 represents the sole and exclusive
representations and warranties regarding Taxes. To the Knowledge of NII Telecom,
all the documents set forth in Section 4.11(b) of the Company Disclosure Letter
(the “Luxco Reorganization Background Tax Information”) are (i) true, accurate,
up to date and complete in all material respects and (ii) are not materially
misleading.
4.12    Real Property. The Entities have (a) valid leasehold interests in all
leased property and assets (whether real, personal, tangible or intangible) and
are not in material default under the leases of any such property and assets,
other than defaults that are curable by payments of non-material amounts or (b)
good title to all Owned Property, free and clear of Liens except for (i) Liens
set forth in Section 4.12 of the Company Disclosure Letter and (ii) Permitted
Liens. All Owned Property is reflected on the Financial Statements, except for
those properties and assets sold since December 31, 2016 in the Ordinary Course
of Business consistent with past practices.
4.13    Intellectual Property.
(a)    Section 4.13 of the Company Disclosure Letter describes all Intellectual
Property owned by the Company for which a patent or registration with the INPI
or any other Intellectual Property registry in any jurisdiction exists or has
been applied for by or on behalf of the Company and all material licenses of
Intellectual Property which the Company or any of the other Entities has been
granted by any Person or granted to any Person ("Licenses"). The Intellectual
Property owned by the Company, together with the right to use the Intellectual
Property licensed to the Company, constitutes all Intellectual Property used in
the Ordinary Course of Business


39





--------------------------------------------------------------------------------





as presently conducted, except to the extent the failure to be the owner or the
valid licensee would not reasonably be expected to result, individually or in
the aggregate, in a Company Material Adverse Effect. The Intellectual Property
owned by the Entities is not the subject of any material Lien.
(b)    Except as provided in Section 4.13(b) of the Company Disclosure Letter,
the material Intellectual Property used by the Company or any of the other
Entities is not the subject of any challenge or claim received by the Company in
writing.
(c)    The Company has not received in the 12 month period prior to the
Effective Date any written notice of any default or breach under any Licenses.
(d)    To the Knowledge of NII Telecom, (i) the activities of the Entities do
not infringe the Intellectual Property of any Person; and (ii) no Person is
infringing the Intellectual Property used by any of the Entities, except to the
extent that in each case, if there is any such infringement it would not
reasonably be expected to result, individually or in the aggregate in a Company
Material Adverse Effect.
(e)    The IT Systems are either owned by or lawfully used by the Entities.
(f)    In the 12 month period prior to the Effective Date save for outages
arising in the ordinary course of scheduled maintenance there have been no
material failures, breakdowns or interruptions to the IT Systems that resulted
in a material interruption of the business of the Company and its Subsidiaries.
4.14    Material Contracts.
(a)    Section 4.14(a) of the Company Disclosure Letter sets forth a list of the
following Contracts and their location in the Data Room (other than any
statements of work, purchase, project, change or similar orders issued pursuant
to any such Contracts or any intercompany Contracts or arrangements) to which
the Entities are party or under which the Entities have any remaining rights or
obligations as of the date of this Agreement (collectively, the "Material
Contracts"):
(i)    Contracts for the sale of any assets of an Entity other than in the
Ordinary Course of Business for consideration in excess of $25,000,000;
(ii)    the Brazil Credit Facilities;
(iii)    the ATC Agreements;
(iv)    the Telefônica Roaming Agreement (including the 5th Amendment to the
Telefônica Roaming Agreement and the Telefônica RAN Sharing Agreement);


40





--------------------------------------------------------------------------------





(v)    the Telefônica RAN Sharing Agreement (including the 5th Amendment to the
Telefônica Roaming Agreement and the Telefônica RAN Sharing Agreement);
(vi)    Contracts restricting an Entity from engaging in any line of business or
competing with any Person or in any geographical area;
(vii)    the Trademark Sublicense Agreement;
(viii)    any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K promulgated by the SEC) (other than any Employee Plan) and
(ix)    any other Contracts (other than requirements Contracts) which, alone or
together with any other related Contracts or Contracts with the same
counterparty (or its Affiliates), involve the expenditure of more than
$5,000,000 in the aggregate by any party in any 12 month period.
(b)    The Company has Made Available to Investor true and correct copies of
each of the Material Contracts and all amendments thereto and each of the
Material Contracts, as amended, is in full force and effect and is a legal,
valid and binding obligation of the Entity party thereto, enforceable against
such Entity in accordance with its terms. Except as set forth in Section 4.14(b)
of the Company Disclosure Letter, the Entities have not received or served any
written notice of any termination, material default or material breach under any
Material Contract and to the Knowledge of NII Telecom, no Entity or any other
Person is in breach of any material provision of any Material Contract and to
the Knowledge of NII Telecom (without due inquiry) there are no facts or
circumstances which are reasonably likely to give rise to termination or a
material breach of any Material Contract.
(c)    No Entity derives any benefit under, is entitled to any rights, or
receives any goods or services under, any Contract to which it is not a party,
save as set forth in Section 4.14 of the Company Disclosure Letter.
4.15    Labor.
(a)    Section 4.15(a) of the Company Disclosure Letter lists each labor, trade
union and/or collective bargaining agreement and/or agreement with any employee
representative body as of the date hereof to which an Entity is a party and
there are no outstanding requests for the establishment or recognition of any
trade union and/or employee representative bodies.
(b)    There has been no organized labor strike, slowdown, picketing or work
stoppage affecting any Entity, except in each case as would not reasonably be
expected to result, individually or in the aggregate, in a Company Material
Adverse


41





--------------------------------------------------------------------------------





Effect and, to the Knowledge of NII Telecom, there is no such action pending or
threatened and there are no circumstances likely to give rise to such action.
4.16    Employees. Section 4.16 of the Company Disclosure Letter lists the names
and titles of all directors and officers of the Entities and, as of a date that
is within 10 Business Days prior to the Effective Date, sets out the number of
employees of each Entity.
4.17    Employee Benefit Plans. To the Knowledge of NII Telecom, all the
employees and Persons who provide services to and/or work for the Entities are
employed or engaged by and are paid by each respective Entity, as applicable,
and their remuneration is appropriately reflected in the Financial Statements
from time to time. Since December 31, 2016, the Entities have not made any
material change in their employment policies or practices, including those
related to salary, compensation, severance payments or retirement plans for
employees, directors and/or officers, except for those cases in which such a
change was made in order to comply with applicable Law and/or applicable
collective bargaining agreements. Except as set forth on Section 4.17 of the
Company Disclosure Letter, to the Knowledge of NII Telecom, since December 31,
2016, the Entities have not entered into any Employee Plan. Section 4.17 of the
Company Disclosure Letter lists all material Employee Plans irrespective of when
entered into. Except as set forth in Section 4.17 of the Company Disclosure
Letter or as required by applicable Law, no assurance or promise (oral or
written) has been made to any employee, director or officer as to the particular
level or amount of benefits payable to or in respect of them on retirement,
severance or death under an Employee Plan except where those benefits are fully
insured. All contributions that are required to have been made to any Employee
Plan have been fully and timely paid when due.
4.18    Litigation. To the Knowledge of NII Telecom, except as set forth on
Section 4.18 of the Company Disclosure Letter, as of the date hereof, there are
no Legal Proceedings ongoing, pending or threatened in writing against or
otherwise involving any Entity where the amount claimed exceeds $1,000,000 and
no Entity is subject to any judgment, order, decision or award in connection
with any Legal Proceedings that has not been satisfied in full where the amount
payable exceeds $1,000,000.
4.19    Compliance with Laws; Permits.
(a)    Each Entity is, and has been for the five years immediately preceding the
Effective Date, in compliance with all Laws applicable to its business or
operations, except where the failure to be in compliance would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole.
No Entity has, in the five years immediately preceding the Effective Date,
received any written notice of or been charged with the violation of any Laws
that would be material to the Company and its Subsidiaries, taken as a whole.


42





--------------------------------------------------------------------------------





(b)    Each Entity currently has all Permits that are required for the operation
of its business as presently conducted, except where the failure to have such
Permits would not reasonably be expected to result, individually or in the
aggregate, in a Company Material Adverse Effect. No Entity is, or in the five
years immediately preceding the Effective Date has been, in default or violation
(and no event has occurred which, with notice or the lapse of time or both,
would constitute a default or violation) of any term, condition or provision of
any Permit to which it is a party, except where such default or violation would
not reasonably be expected to result, individually or in the aggregate, in a
Company Material Adverse Effect. To the Knowledge of NII Telecom, there are no
facts or circumstances which are, in the reasonable opinion of NII Telecom,
likely to lead to the revocation, suspension or limitation of any Permit held by
an Entity or to prevent an Entity from obtaining or renewing any Permit required
for its business in future, except where such revocation, suspension or
limitation would not reasonably be expected to result, individually or in the
aggregate, in a Company Material Adverse Effect.
(c)    Section 4.19(c) of the Company Disclosure Letter sets forth a list of all
Telecommunication Licenses held by the Entities. Except as set forth in Section
4.19 of the Company Disclosure Letter, the Company is not in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Telecommunication License granted to any Entity, except where
such default or violation would not reasonably be expected to result,
individually or in the aggregate, in a Company Material Adverse Effect. To the
Knowledge of NII Telecom, there are no facts or circumstances which are likely
to lead to the revocation, suspension or limitation of any Telecommunication
Licenses held by an Entity or to prevent an Entity from obtaining or renewing
any Telecommunication Licenses required for its business in future.
(d)    Notwithstanding any other provision in this Agreement, Company makes no
representation or warranty in this Agreement regarding the permitting,
licensing, condition or compliance with Law of the Network Assets. Investor
acknowledges that, as a result of the sale of Shares pursuant to this Agreement,
all Network Assets are being conveyed to Investor on a "where is" and, as to
condition, "as is" basis.
(e)    None of the Company or its Subsidiaries, or to the Knowledge of NII
Telecom, any director, officer, employee, agent of the Company or any of its
Subsidiaries, in each case, acting on behalf of the Company or any of its
Subsidiaries, has, directly or indirectly, (i) used any funds of the Company or
any of its Subsidiaries for unlawful contributions, unlawful gifts, unlawful
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic governmental officials or
employees or to foreign or domestic political parties or campaigns from funds of
the Company or any of its Subsidiaries; (iii) violated or is in violation of the
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or is in
violation of any similar Law or other applicable Bribery Legislation;
(iv) established or


43





--------------------------------------------------------------------------------





maintained any unlawful fund of monies or other assets of the Company or any of
its Subsidiaries; (v) made, promised or authorized any fraudulent entry on the
books or records of the Company or any of its Subsidiaries; or (vi) made any
unlawful bribe, unlawful kickback or other unlawful payment to any Person,
private or public, regardless of form, whether in money, property or services,
to obtain favorable treatment in securing business to obtain special concessions
for the Company or any of its Subsidiaries; in each case other than as would be
material to the Company and its Subsidiaries, taken as a whole.
4.20    Environmental Laws. The Company and the other Entities have obtained
from the proper federal, state or local authorities in Brazil all environmental
Permits and have observed in all respects the limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, terms and
schedules set forth in the Law concerning the environment, hazardous materials,
public and occupational health and safety, emission, pollution or protection of
the environment, applicable to such actions and commitments, the occupation and
maintenance of real estate, except where such default or violation would not
reasonably be expected to result, individually or in the aggregate, in a Company
Material Adverse Effect. Except as set forth in Section 4.20 of the Company
Disclosure Letter, all Permits obtained under applicable environmental Law are
valid and in full effect in all material respects with regard to the conduct of
the business of the Company and the other Entities as currently conducted and,
in applicable cases, requests for renewal have been made in due course for all
of such Permits.
4.21    Broker's or Finder's Fee. Neither the Company nor any of the Entities
has any liability or obligation to pay any fees or commissions to any broker,
finder or other agent with respect to the transactions contemplated by this
Agreement for which Investor, any of its Affiliates or any of the Entities could
become liable or obligated.
4.22    Insurance. Section 4.22 of the Company Disclosure Letter sets forth all
insurance policies owned or held by any Entity on the date of this Agreement and
that cover the corresponding Entity, its assets, properties or personnel with
respect to risks arising in connection with the current operation or conduct of
its business (collectively, the "Insurance Policies"). All premiums in respect
of the Insurance Policies have been paid in full and to the Knowledge of NII
Telecom there are no facts or circumstances that could give rise to any of the
Insurance Policies being declared void or prevent an Entity from successfully
making a claim under any of the Insurance Policies.
4.23    Voting. The Parent Stockholder Approval is the only vote of the holders
of any class or series of the capital stock of Parent or any of Parent's
Affiliates (other than wholly owned Subsidiaries) necessary (under the
certificate of incorporation and bylaws of Parent, other applicable Laws or
otherwise) to approve and authorize the transactions contemplated by this
Agreement and the Ancillary Agreements.
4.24    Related Party Transactions. Except as set forth in Section 4.24 of the
Company Disclosure Letter, no Entity has any liability or obligation (whether,
actual,


44





--------------------------------------------------------------------------------





contingent or otherwise) to, is not owed any amount and does not have any rights
in respect of, and is not party to any agreement or arrangement with, NII
Telecom or any of its Affiliates (excluding the Entities) or former Affiliates.
4.25    Sufficiency of Assets. The Entities own all of the assets and have (and
will own and have) all of the rights necessary in order to enable them to carry
on their business as contemplated as of the Effective Date and as at (and
including) the Second Closing.
4.26    Liens. No shares in the capital of, or assets of, any Entity are subject
to any Lien (other than Permitted Liens in relation to the assets of any
Entity).
4.27    Loans. Section 4.27 of the Company Disclosure Letter sets forth as of
the date hereof details of (i) all debt financing agreements with Indebtedness
outstanding as of the date hereof to which any Entity is a party, and (ii)
current amounts outstanding under such agreements.
As of the date hereof, each of NII Telecom and Parent hereby represents and
warrants to Investor that:
4.28    Organization. Each of NII Telecom and Parent is an entity duly
organized, validly existing and in good standing (where such concept exists)
under the laws of the jurisdiction of its incorporation and has the requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now conducted.
4.29    Authorization of Agreement. Each of NII Telecom and Parent has the
requisite corporate power and authority to execute and deliver this Agreement
and each Ancillary Agreement and, subject to the receipt of the Parent
Stockholder Approval, to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and each Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby has been duly
authorized by all requisite corporate action on the part of NII Telecom and
Parent, subject to receipt of the Parent Stockholder Approval. The board of
directors of Parent has adopted resolutions authorizing and recommending that
the stockholders of Parent vote in favor of authorizing the transactions
contemplated by this Agreement and the Ancillary Agreements (the “Parent Board
Recommendation”). This Agreement and each Ancillary Agreement has been duly and
validly executed and delivered by NII Telecom and Parent and (assuming the due
authorization, execution and delivery by the other Parties hereto) this
Agreement and each Ancillary Agreement constitute legal, valid and binding
obligations of NII Telecom and Parent enforceable against each such entity in
accordance with its respective terms.
4.30    Conflicts; Consents of Third Parties.
(a)    Except as set forth on Section 4.30(a) of the Company Disclosure Letter,
and subject to receipt of the Parent Stockholder Approval, the execution and


45





--------------------------------------------------------------------------------





delivery by each of NII Telecom and Parent of this Agreement and each Ancillary
Agreement to which it is a party, the consummation of the transactions
contemplated hereby and thereby, or compliance by each of NII Telecom and Parent
with any of the provisions hereof or thereof do not conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of NII Telecom and Parent, (ii) any Contract or Permit
to which NII Telecom and Parent is a party or by which any of the properties or
assets of NII Telecom and Parent are bound, (iii) any Order of any Governmental
Authority applicable to NII Telecom and Parent or any of the properties or
assets of Parent, or (iv) any applicable Law, other than, in the case of clauses
(ii), (iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not reasonably be expected to result, individually or
in the aggregate, in a NII Material Adverse Effect.
(b)    Except as set forth on Section 4.30(b) of the Company Disclosure Letter,
no consent, waiver, approval, Order, Permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Authority is
required on the part of NII Telecom or Parent in connection with the execution
and delivery of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which NII Telecom or Parent is a party, the
compliance by NII Telecom or Parent with any of the provisions hereof or
thereof, the consummation of the transactions contemplated hereby or thereby,
the taking by NII Telecom or Parent of any other action contemplated hereby or
thereby, except for (i) the Regulatory Approval, (ii) the Antitrust Approval,
(iii) the filing with the SEC of the Proxy Statement relating to the Parent
Stockholders Meeting, and (iv) such other consents, waivers, approvals, Orders,
Permits, authorizations, declarations, filings and notifications, the failure of
which to obtain or make would not reasonably be expected to result, individually
or in the aggregate, in a NII Material Adverse Effect.
4.31    Litigation. As of the Effective Date, there are no Legal Proceedings
pending or, to the knowledge of NII Telecom or Parent, threatened against NII
Telecom or Parent, or to which NII Telecom or Parent is otherwise a party before
any Governmental Authority, which, if adversely determined, would reasonably be
expected to result, individually or in the aggregate, in a NII Material Adverse
Effect. Neither NII Telecom nor Parent is not subject to any Order of any
Governmental Authority except to the extent the same would not reasonably be
expected to result, individually or in the aggregate, in a NII Material Adverse
Effect.
4.32    Proxy Statement. None of the information supplied or to be supplied by
Parent for inclusion or incorporation by reference in the Proxy Statement will,
at the date it is first mailed to the stockholders of Parent and at the time of
the Parent Stockholders Meeting, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, except that


46





--------------------------------------------------------------------------------





no representation or warranty is made by Parent, NII Telecom or the Company with
respect to statements made therein based on information supplied by Investor or
its Affiliates for inclusion or incorporation by reference therein.
4.33    Broker's or Finder's Fee. Neither NII Telecom nor Parent has any
liability or obligation to pay any fees or commissions to any broker, finder or
other agent with respect to the transactions contemplated by this Agreement for
which the Company or any Entity or Investor or any of its Affiliates could
become liable or obligated.
4.34    No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article IV (as modified by the
Company Disclosure Letter), neither Parent, NII Telecom nor the Company makes
any other express or implied representation or warranty with respect to the
Entities, the Shares, or the transactions contemplated by this Agreement, and
the Company disclaims any other representations or warranties, whether made by
the Company, any Affiliate of the Company, or any of the Company or their
Affiliates’ respective officers, directors, employees, agents or
representatives. Except for the representations and warranties contained in this
Article IV (as modified by the Company Disclosure Letter), Parent, NII Telecom
and the Company (a) expressly disclaim and negate any representation or
warranty, expressed or implied, at law, by statute, or otherwise, relating to
the condition of the Shares and (b) disclaims all liability and responsibility
for any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to Investor
or its Affiliates or representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Investor by any
director, officer, employee, agent, consultant, or representative of Parent, NII
Telecom, the Company or any of their Affiliates). None of Parent, NII Telecom or
the Company makes any representations or warranties to Investor regarding the
probable success or profitability of the Entities. The disclosure of any matter
or item in any schedule hereto will not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed or is material
or that such matter would reasonably be expected to result, individually or in
the aggregate, in a Company Material Adverse Effect.
4.35    Parent Cash Schedule. The Parent Cash Schedule is true and correct in
all material respects and is not misleading as at the Parent Cash Schedule Date.
V.
REPRESENTATIONS AND WARRANTIES OF INVESTOR

As of the date hereof, Investor hereby represents and warrants to the Company
and NII Telecom that:
5.1    Organization. Investor is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now conducted. Investor was newly
formed for the purposes of consummating the transactions contemplated by this
Agreement.


47





--------------------------------------------------------------------------------





5.2    Authorization of Agreement. Investor has the requisite corporate power
and authority to execute and deliver this Agreement and each Ancillary Agreement
and subject to paragraphs (i) and (ii) of the definition of the Escrow Payment
Condition to perform its obligations hereunder and thereunder. The execution and
delivery of this Agreement and each Ancillary Agreement and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate action on the part of Investor subject to paragraphs (i)
and (ii) of the definition of the Escrow Payment Condition. This Agreement and
each Ancillary Agreement has been duly and validly executed and delivered by
Investor and (assuming the due authorization, execution and delivery by the
other Parties hereto) this Agreement and each Ancillary Agreement constitute
legal, valid and binding obligations of Investor enforceable against each such
entity in accordance with its respective terms.
5.3    Conflicts; Consents of Third Parties. (a) Subject to paragraphs (i) and
(ii) of the definition of the Escrow Payment Condition, the execution and
delivery by Investor of this Agreement and each Ancillary Agreement to which it
is a party, the consummation of the transactions contemplated hereby and
thereby, or compliance by Investor with any of the provisions hereof or thereof
do not conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination
or cancellation under any provision of (i) the certificate of incorporation and
by-laws or comparable organizational documents of Investor, (ii) any Contract or
Permit to which Investor is a party or by which any of the properties or assets
of Investor are bound, (iii) any Order of any Governmental Authority applicable
to Investor or any of the properties or assets of Investor, or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations that would not
reasonably be expected to result, individually or in the aggregate, in an
Investor Material Adverse Effect.
(b)    No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of Investor in connection with the execution
and delivery of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which Investor is a party, the compliance by
Investor with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, the taking by Investor of any other
action contemplated hereby or thereby, except for (i) the Regulatory Approval,
(ii) the Antitrust Approval, (iii) paragraphs (i) and (ii) of the definition of
the Escrow Payment Condition and (iv) such other consents, waivers, approvals,
Orders, Permits, authorizations, declarations, filings and notifications, the
failure of which to obtain or make would not reasonably be expected to result,
individually or in the aggregate, in an Investor Material Adverse Effect.
(c)    None of Investor, Investor Parent or AINMT AS hold, directly or
indirectly, control (as defined in Anatel Resolution 101/99) or shares that
exceed 30% of the total and voting capital of broadcasters, producers or
programmers with headquarters in Brazil.


48





--------------------------------------------------------------------------------





5.4    Litigation. There are no Legal Proceedings pending or, to the knowledge
of Investor, threatened against Investor, or to which Investor is otherwise a
party before any Governmental Authority, which, if adversely determined, would
reasonably be expected to result, individually or in the aggregate, in an
Investor Material Adverse Effect. Investor is not subject to any Order of any
Governmental Authority except to the extent the same would not reasonably be
expected to result, individually or in the aggregate, in an Investor Material
Adverse Effect.
5.5    Broker’s or Finder’s Fee. Investor has no liability or obligation to pay
any fees or commissions to any broker, finder or other agent with respect to the
transactions contemplated by this Agreement for which NII Telecom or any of its
Affiliates could become liable or obligated.
5.6    Financial Capability. Investor (a) will have, subject to paragraphs (i)
and (ii) of the definition of the Escrow Payment Condition being satisfied, at
the Initial First Closing, sufficient funds available to pay the Initial
Investor Capital Contribution and (b) if Investor exercises the Investor Option
pursuant to Section 2.6, (i) on the Exercise Date, will have delivered a true
and correct copy of the Evidence of Financial Capacity required to be delivered
pursuant to Section 2.6(b), and (ii) has and will have, at the Second Closing,
if applicable, sufficient funds available to pay the Second Investor Capital
Contribution. Investor’s obligations to complete the transactions contemplated
hereby are not dependent upon or conditioned on receipt of financing.
5.7    Investigation. Investor acknowledges and agrees that it (a) has made its
own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning the Entities, the Shares, the business and the
assets and liabilities of the Entities, the transactions contemplated by this
Agreement and any other rights or obligations to be transferred, directly or
indirectly, pursuant to this Agreement and (b) has been furnished with, or given
adequate access to, such projections, forecasts, estimates, appraisals,
statements, advice, data or information about the Company, the Entities, the
Shares, the business and the assets and liabilities of the Entities, and any
other rights or obligations to be transferred, directly or indirectly, pursuant
to this Agreement, as Investor has requested. Investor further acknowledges and
agrees that (i) the only representations and warranties made by the Company or
any of its Affiliates are the representations and warranties expressly set forth
in Article IV or any certificate delivered pursuant to this Agreement and
Investor has not relied upon any other express or implied representations,
warranties or other projections, forecasts, estimates, appraisals, statements,
advice, data or information made, communicated or furnished by or on behalf of
any Entity, the Company or any of their respective Affiliates, any
representatives of any Entity, the Company or any of their respective Affiliates
or any other Person, including any projections, forecasts, estimates,
appraisals, statements, advice, data or information made, communicated or
furnished by or through any Entity’s or the Company’s banking representatives,
or management presentations, data room or other due diligence information, and
that Investor will not have any right or remedy arising out of any such
representation,


49





--------------------------------------------------------------------------------





warranty or other projections, forecasts, estimates, appraisals, statements,
advice, data or information and (ii) any claims that Investor may have for
breach of any representation or warranty will be based solely on the
representations and warranties expressly set forth in Article IV or any
certificate delivered pursuant to this Agreement. Investor acknowledges that,
except for the representations and warranties expressly set forth in Article IV
or any certificate delivered pursuant to this Agreement, the assets and
businesses of the Entities, as a result of the purchase and sale of the Shares,
are being transferred on a “where is” and, as to condition, “as is” basis;
provided, however, that nothing in this Section 5.7 is intended to limit or
modify the representations and warranties contained in Article IV or any
certificate delivered pursuant to this Agreement or any claim for fraud.
5.8    Proxy Statement. None of the information supplied or to be supplied by
Investor for inclusion in the Proxy Statement will, at the date it is first
mailed to stockholders of Parent and at the time of the Parent Stockholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, except that no representation or warranty is made by Investor
with respect to statements made therein based on information supplied by Parent
or its Affiliates for inclusion or incorporation by reference therein.
5.9    No Other Representations or Warranties. Except for the specific
representations and warranties expressly contained in this Article V, Investor
makes no other express or implied representation or warranty with respect to
itself. Except for the representations and warranties contained in this Article
V, Investor disclaims all liability and responsibility for any representation,
warranty, projection, forecast, statement, or information made, communicated, or
furnished (orally or in writing) to the Company or NII Telecom or its Affiliates
or representatives (including any opinion, information, projection, or advice
that may have been or may be provided to the Company or NII Telecom by any
director, officer, employee, agent, consultant, or representative of Investor).
VI.
COVENANTS

6.1    Brazil Tax Election. As promptly as reasonably practicable after the
Effective Date, NII Telecom will use reasonable best efforts to cause the
Company to make (and cause its Subsidiaries to make) “check-the-box” elections
under Section 7701 of the Code, for the Company and for each of the Company's
non-U.S. Subsidiaries ( “Brazil Tax Election”). The completion of the Brazil Tax
Election (and delivery to Investor by NII Telecom of evidence of such) to the
reasonable satisfaction of Investor forms part of the Escrow Initial Tranche
Condition (being a condition to the Initial First Closing and Initial Second
Closing).
6.2    Luxco Reorganization. As promptly as reasonably practicable after the
Effective Date, Parent will cause the Luxco Reorganization to be completed, and


50





--------------------------------------------------------------------------------





Parent will, and will cause its applicable Subsidiaries to, execute all such
instruments, assignments, documents and other agreements necessary to effect the
Luxco Reorganization.
6.3    Access to Information. Before the earlier of (x) the Second Closing, or
(y) if Investor fails to deliver the Notice of Exercise by the Option Expiration
Date, the Option Expiration Date, or (z) the date this Agreement is terminated
pursuant to Section 3.6, Investor will be entitled, through its officers,
employees and representatives (including its legal advisors and accountants), to
make such investigation of the properties, businesses and operations of the
Entities and such examination of the books and records of the Entities as it
reasonably requests and to make extracts and copies of such books and records.
Any such investigation or examination, and all communications with any Entity
and their respective representatives, will be coordinated through
representatives designated by the Company. Any such investigation and
examination will be conducted upon reasonable notice and under reasonable
circumstances during regular business hours and will be subject to restrictions
under applicable Law. The Company and NII Telecom will cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of the Entities to cooperate with the reasonable requests of Investor and its
representatives in connection with such investigation and examination, and
Investor and its representatives will cooperate with the Entities and their
respective representatives and will use its reasonable efforts to minimize any
disruption to the Entities’ business. Nothing in this Section 6.3 will require
any Entity to permit any investigation, or to disclose any information (a) if
permitting such investigation or disclosing such information would, in the
reasonable judgment of such Entity, violate (i) any applicable Law (including
Antitrust Statutes, other rules or regulations promulgated by the Brazilian
Antitrust Authority or any privacy Laws) (ii) any legally binding
confidentiality obligation of such Entity, or (b) protected by attorney-client
privilege, or (c) regarding (i) any bids, the identity of any bidder,
confidentiality or non-disclosure agreements, letters of intent, expressions of
interest or other proposals received in connection with transactions comparable
to those contemplated by this Agreement or (ii) any information or analysis
relating to any such communications. Notwithstanding the foregoing, the relevant
Entity (x) may only withhold that portion of such information that is reasonably
necessary to be withheld in order to maintain such confidentiality or preserve
such privilege or work product protection and (y) shall use commercially
reasonable efforts to provide extracts or summaries of any protected information
or otherwise provide such protected information in a manner that would not
jeopardize the applicable protection. Before the Second Closing Date, without
the prior written consent of the Company, which may be withheld for any reason,
Investor will not contact any suppliers to, or customers of, any Entity. Nothing
contained herein is intended to modify or terminate the Non-Disclosure
Agreement, which will remain in full force and effect and applicable to
Protected Information (as defined in the Non-Disclosure Agreement) provided to
Investor and its representatives hereunder or in connection herewith.


51





--------------------------------------------------------------------------------





6.4    Conduct of the Business. (a) From the date of this Agreement until the
earlier of (x) the Second Closing, or (y) if Investor fails to deliver the
Notice of Exercise by the Option Expiration Date, the Option Expiration Date or
(z) the date this Agreement is terminated pursuant to Section 3.6, except (i) as
set forth on Section 6.4(a) of the Company Disclosure Letter, (ii) as required
by applicable Law, any Governmental Authority or the Telecommunication Licenses,
(iii) as otherwise contemplated by this Agreement, or (iv) with the prior
written consent of Investor (which will not be reasonably withheld, conditioned
or delayed), NII Telecom and the Company will cause each Entity to:
(i)    comply in all material respects with all applicable Laws;
(ii)    conduct its business in all material respects in the Ordinary Course of
Business;
(iii)    use its commercially reasonable efforts to preserve its present
business operations, organization, and goodwill of the Entities with Persons
having business dealings with the Entities;
(iv)    use commercially reasonable efforts to maintain in place policies of
insurance providing at least the same level of cover and on substantially the
same terms as the Insurance Policies.
(b)    From the date of this Agreement until earlier of (x) the Second Closing
Date, or (y) if Investor fails to deliver the Notice of Exercise by the Option
Expiration Date, the Option Expiration Date or (z) the date this Agreement is
terminated pursuant to Section 3.6, except (1) as set forth on Section 6.4(b) of
the Company Disclosure Letter, (2) as required by applicable Law, any
Governmental Authority or the Telecommunication Licenses or as otherwise
contemplated by this Agreement, or (3) with the prior written consent of
Investor (which will not be unreasonably withheld, conditioned or delayed with
respect to the matters referred to in Section 6.4(b) (v)-(vii), (xi)-(xiii),
(xiv)-(xvii) and to the extent related to the foregoing clauses, Section
6.4(b)(xxi)), the Company and NII Telecom will not permit the Entities to and
will cause the Entities not to:
(i)    declare, set aside, make or pay any dividend or other distribution in
respect of shares or repurchase, redeem or otherwise acquire any outstanding
shares or other securities of, or other ownership interests in, any Entity,
whether in cash, stock, share capital, property or a combination of the
foregoing;
(ii)    transfer, issue, sell or dispose of any shares or other securities of
any Entity or grant options, warrants, calls or other rights to purchase or
otherwise acquire shares or other securities of any Entity;
(iii)    effect any recapitalization, reclassification or like change in its
capitalization;


52





--------------------------------------------------------------------------------





(iv)    amend its certificate of incorporation, by-laws or articles of
association, as applicable;
(v)    (A) materially increase the annual level of compensation of any of its
directors or executive officers, (B) grant any extraordinary bonus, benefit or
other compensation to any of its directors or executive officers, or (C) other
than in the Ordinary Course of Business materially increase the coverage or
benefits available under any (or create any new) severance pay, termination pay,
vacation pay, company awards, salary continuation for disability, sick leave,
deferred compensation, bonus or other incentive compensation, insurance, pension
or other employee benefit plan or arrangement made to, for or with any of its
directors or executive officers or otherwise materially modify or amend or
terminate any Employee Plan, except, in each case, as required by applicable Law
from time to time in effect or by the terms of any Employee Plan;
(vi)    (A) issue, create, incur, assume, guarantee, endorse or otherwise become
liable or responsible with respect to (whether directly, contingently or
otherwise) any Indebtedness; (B) except in the Ordinary Course of Business, pay,
repay, discharge, purchase, repurchase or satisfy any Indebtedness of the
Company; (C) except in connection with the actions contemplated in Sections
6.5(b), 6.5(c) or 6.5(d), modify, cancel or compromise the terms of any
Indebtedness or other liability; or (D) waive or release any material right of
any Entity;
(vii)    subject any of its properties or assets (whether tangible or
intangible) to a Lien, except for Permitted Liens on properties and assets other
than shares issued by any Entity;
(viii)    (A) acquire any material properties, rights, spectrum or other assets,
in each case, other than in the Ordinary Course of Business, or (B) sell,
assign, license, transfer, lease or otherwise dispose of any of its material
properties, rights, Telecommunication Licenses or assets (except sales of
inventory to customers in the Ordinary Course of Business or sales of obsolete
or worthless assets or inventory);
(ix)    enter into or agree to enter into any merger or consolidation with any
corporation or other entity, and not engage in any new business line or invest
in, make a loan, advance or capital contribution to, or otherwise acquire the
assets or securities, of any other Person (other than intercompany transactions
wholly between any of the Entities);
(x)    other than short-term financial investments made in the Ordinary Course
of Business, acquire the securities of any other Person;
(xi)    change the accounting methods, practices or procedures applicable to the
Entities, except as required by Brazilian GAAP, Luxembourg GAAP or applicable
Law;


53





--------------------------------------------------------------------------------





(xii)    other than in the Ordinary Course of Business, (whether by reason of
its size, nature of otherwise), enter into or modify any Contract with any
Affiliates;
(xiii)    modify or terminate any Material Contracts,
(xiv)    enter, modify or renew any Contract, which by reason of its size,
nature of otherwise is not in the Ordinary Course of Business, with any
Affiliate of the Company (other than solely with another Entity);
(xv)    enter into capital expenditure commitments in excess of 125% of the
capital expenditure amounts budgeted for 2017;
(xvi)    enter into, modify or terminate any labor or collective bargaining
agreement of any Entity (other than annual renewals, on terms and conditions
substantially the same as those existing as of the date of this Agreement, in
the Ordinary Course of Business);
(xvii)    settle or compromise any pending or threatened Legal Proceeding or any
claim or claims for, or that would result in a loss of revenue of, an amount
that could, individually or, other than in the Ordinary Course of Business, in
the aggregate, reasonably be expected to be greater than $1,000,000 or begin any
such claim or claims;
(xviii)    make, change or revoke any material Tax election not required by Law,
file any material Tax Return (or any amendment thereof), or change any
accounting period or method, settle or compromise any material Tax Matter or
consent to any extension or waiver of the limitation period applicable to any
material Tax Matter (other than pursuant to an extension of time to file a Tax
Return obtained in the Ordinary Course of Business);
(xix)    adopt a plan of complete or partial liquidation or dissolution of any
of the Entities;
(xx)    enter into or amend the terms of any related party transaction; or
(xxi)    agree in writing to do anything prohibited by this Section 6.4.
6.5    Consents; Brazil Credit Facilities. (a) Subject to the terms of this
Agreement, Investor and NII Telecom will use (and NII Telecom will cause the
Entities to use) their respective commercially reasonable efforts to obtain at
the earliest practicable date all consents and approvals required to consummate
the transactions contemplated by this Agreement, including the consents and
approvals referred to in Section 6.5 of the Company Disclosure Letter (excluding
the Regulatory Approval and


54





--------------------------------------------------------------------------------





the Antitrust Approval, which are governed by the terms of Section 6.6 and
Section 6.7, respectively).
(b)    NII Telecom will use (and NII Telecom will cause the Entities to use) its
commercially reasonable efforts to enter into an agreement with the CDB Credit
Facility lenders to (i) amend the CDB Credit Facility prior to the Second
Closing, on terms and conditions satisfactory to each of Parent, NII Telecom,
the Company and Investor, and (ii) replace the existing guarantee granted by
Parent under the CDB Credit Facility with a guarantee granted by the Company;
provided that such substitution will include the assumption by the Company, and
the release of Parent and its Affiliates (other than the Entities) of all of its
and their obligations under, such guarantee.
(c)    NII Telecom will use (and NII Telecom will cause the Entities to use) its
commercially reasonable efforts to enter into an agreement with the other
parties to the ATC Agreements to replace the existing guarantee granted by NII
Telecom under the ATC Agreements with a guarantee granted by the Company prior
to the Second Closing; provided that such substitution shall include the
assumption by the Company, and the release of NII Telecom and its Affiliates
(other than the Entities) of all of its and their obligations under, such
guarantee.
(d)    NII Telecom will use (and NII Telecom will cause the Entities to use) its
commercially reasonable efforts to enter into an agreement with (i) the Caixa
Credit Facility lenders to amend the Caixa Credit Facility prior to the Second
Closing, on terms and conditions satisfactory to each of Parent, NII Telecom,
the Company and Investor, and (ii) the BdB Credit Facility lenders to amend the
BdB Credit Facility prior to the Second Closing, on terms and conditions
satisfactory to each of Parent, NII Telecom, the Company and Investor. In
relation to this Section 6.5(d) and Section 6.5(b) above NII Telecom will: (i)
cooperate with Investor in connection with entering into such agreements
(including providing copies of all relevant documents to Investor), (ii) inform
Investor of any oral communication with, and provide copies of written
communications with, any lenders under the Brazil Credit Facilities, (iii) not
independently participate in any meeting with any lenders under the Brazil
Credit Facilities without giving Investor prior notice of the meeting and the
opportunity to attend and participate, (iv) not incur any additional material
liability or obligation for any Entity to the lenders under the Brazil Credit
Facilities, in each case without the written consent of Investor (such consent
not to be unreasonably withheld or delayed), and (v) following delivery of the
Notice of Exercise by Investor provide (or, as appropriate, cause the Entities
to provide), at Investor’s prior written request, such information and
assistance as Investor may reasonably require in connection with such matters.
6.6    Regulatory Approval. (a) Following the date hereof, on the terms and
subject to the conditions set forth in this Agreement, each of the Parties will
use their respective best efforts (and NII Telecom will cause the Entities to)
(i) make or cause to be made all filings or applications required of each of
them, directly or through their respective Affiliates to obtain the Regulatory
Approval (excluding the Antitrust


55





--------------------------------------------------------------------------------





Approval, which is subject to the terms of Section 6.7) as promptly as possible
after the execution of this Agreement, and, in any event, within 10 Business
Days from the Escrow Pay-In Date, and (ii) cooperate with each other in
connection with any such filings or applications (including, to the extent
permitted by applicable Law, providing copies of all such documents to the
non-filing or non-applying Parties before filing or submitting an application
and considering all reasonable additions, deletions or changes suggested in
connection therewith) and in connection with resolving any investigation or
other inquiry of any relevant Governmental Authority with respect to any such
filing or application. Each Party will promptly inform the other Party of any
oral communication with, and provide copies of written communications with, any
Governmental Authority regarding any such filings or applications. No Party will
participate in any meeting with any Governmental Authority in respect of any
filings, applications, investigation (including any proposed investigation),
litigation or other inquiry related to the transactions contemplated by this
Agreement, unless it consults with the other Party in advance and, to the extent
permitted by such Governmental Authority, gives such other Party the opportunity
to attend and participate in such meeting.
(b)    Each of NII Telecom and the Company will use its reasonable best efforts
to take such action as may be required to obtain the Regulatory Approval
(excluding the Antitrust Approval which is subject to the terms of Section 6.7),
and to avoid the entry of, or to effect the dissolution of, any decree, order,
judgment, injunction, temporary restraining order or other order in any suit or
proceeding that would otherwise have the effect of preventing or materially
delaying the consummation of the transactions contemplated by this Agreement.
(c)    Without limiting the generality of the foregoing or any other provision
of this Agreement, if requested by a Governmental Authority in order to obtain
the Regulatory Approval, Investor will not be required to propose, negotiate,
offer to commit or effect by consent, decree, hold separate Order or otherwise,
the sale, divestiture, disposition of any assets or businesses of Investor,
their respective Subsidiaries, the Entities, or to waive conflicting,
overlapping or excessive Telecommunications Licenses, or otherwise to offer to
take any other mitigation remedy.
(d)    The Parties agree that Investor will control the process of obtaining the
Regulatory Approval; provided, that Investor will allow NII Telecom and the
Company sufficient time to review and comment on, and will take into account any
comments from NII Telecom and the Company with respect to submissions or
communications required in connection with the process of obtaining Regulatory
Approval.
(e)    NII Telecom and the Company will cause each of the Entities, including
Opco, to sign any document required for the submission of any filing or
application for Regulatory Approval, including the application for Regulatory
Approval itself; provided, however, that the absence of a signature from any of
the Entities on any


56





--------------------------------------------------------------------------------





document will not prevent Investor making a filing or application for Regulatory
Approval. NII Telecom, the Company or the Entities will not interfere with
Investor’s strategy for obtaining the Regulatory Approval.
(f)    Investor will pay any and all fees and expenses related to the Regulatory
Approval, except for the fees and expenses associated with consultants and
counsel retained by NII Telecom to assist with the ANATEL filing.
(g)    Parent will use its reasonable best efforts to (i) provide Investor, as
promptly as reasonably practicable, and, in any event within 10 Business Days
after the Escrow Pay-In Date, with all licensees’ documents and statements
usually required by ANATEL to allow a change in the control group of the Company
and/or its Subsidiaries; and (ii) keep such documentation updated until receipt
of Regulatory Approval and, after that, until the related act is published in
the Official Gazette.
6.7    Antitrust Approval. (a) Investor and NII Telecom will (i) make or cause
to be made all filings required of each of them or any of their respective
Affiliates under the Antitrust Statutes with respect to the transactions
contemplated hereby as promptly as practicable and, in any event, including, as
required, the submission of this Agreement, the Ancillary Agreements, or any
other document related to the transactions contemplated hereby to the Brazilian
Antitrust Authorities, as promptly as practicable and, in any event, within 10
Business Days from the date hereof, (ii) comply at the earliest practicable date
with any request under any Antitrust Statutes for additional information,
documents or other materials received by each of them or any of their respective
Subsidiaries from the Brazilian Antitrust Authorities or any other Governmental
Authority in respect of such filings or such transactions, and (iii) cooperate
with each other in connection with any such filing (including, to the extent
permitted by applicable Law, providing copies of all such documents to the
non-filing Parties prior to filing and considering all reasonable additions,
deletions or changes suggested in connection therewith) and in connection with
resolving any investigation or other inquiry of the Brazilian Antitrust
Authorities or other Governmental Authority under any Antitrust Statutes with
respect to any such filing or any such transaction. Each Party will use its
commercially reasonable efforts to furnish to the other Party all information
required for any application or other filing to be made pursuant to any
applicable Law in connection with the transactions contemplated by this
Agreement. Each Party will promptly inform the other Party of any oral
communication with, and provide copies of written communications with, any
Governmental Authority regarding any such filing or application. No Party will
independently participate in any formal meeting with any Governmental Authority
in respect of any such filings, investigation, or other inquiry without giving
the other Party prior notice of the meeting and, to the extent permitted by such
Governmental Authority, the opportunity to attend and participate. Subject to
applicable Law, the Parties will consult and cooperate with one another in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any Party
relating to proceedings under the


57





--------------------------------------------------------------------------------





Antitrust Statutes. NII Telecom and Investor may, as each deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other under this Section 6.7 as “outside counsel only.” Such materials and
the information contained therein will be given only to the outside legal
counsel of the recipient and will not be disclosed by such outside counsel to
employees, officers or directors of the recipient, unless express written
permission is obtained in advance from the source of the materials.
(b)    Investor will be responsible for (i) leading any interaction with the
Brazilian Antitrust Authority, (ii) controlling (A) the filing of the Agreement
and any other document before the Brazilian Antitrust Authority regarding the
Antitrust Approval, and (B) the filling and submission of any other document or
information required by the Brazilian Antitrust Authority, and (iii) preparing
all drafts of any submissions or material communications with the competent
Governmental Authority in connection with the Antitrust Statutes and providing
such drafts as promptly as reasonably practicable to NII Telecom, allowing
sufficient time to review.
(c)    Each of Investor and NII Telecom will use reasonable best efforts to
resolve such objections, if any, as may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement under
any Antitrust Statutes. In connection therewith, if any Legal Proceeding is
instituted (or threatened to be instituted) challenging any transaction
contemplated by this Agreement, each of Investor and NII Telecom will cooperate
and use its commercially reasonable efforts to contest and resist any such Legal
Proceeding, and to have vacated, lifted, reversed or overturned any Order that
is in effect and that prohibits, prevents or restricts consummation of the
transactions contemplated by this Agreement, including by pursuing all available
avenues of administrative and judicial appeal and all available legislative
action, unless, by mutual agreement, Investor and NII Telecom decide that such
actions are not in their respective best interests. Each of Investor and NII
Telecom agrees to use reasonable best efforts to take promptly any and all steps
necessary to avoid or eliminate each and every impediment under any Antitrust
Statute that may be asserted by any Governmental Authority so as to enable the
Parties to close the transactions contemplated by this Agreement as
expeditiously as possible.
(d)    If requested by a Governmental Authority in order to obtain clearance
under any Antitrust Statute, Investor will not be required to propose,
negotiate, offer to commit and effect by consent decree, hold separate Order or
otherwise, the sale, divestiture, disposition of any assets or businesses of
Investor or their respective Subsidiaries, including the Entities, or otherwise
offer to take any other mitigation remedy.
(e)    Antitrust Approval by the Brazilian Antitrust Authority will be deemed to
have been obtained upon the earlier to occur of: (i) the issuance of the
certificate by CADE’s General Superintendence confirming the expiration of the
15-day waiting period without challenges to the final opinion approving the
transactions contemplated herein


58





--------------------------------------------------------------------------------





by CADE’s General Superintendence, following the publication of such final
opinion in the Official Gazette, as set forth in Articles 122 and 132 of CADE’s
Internal Ruling, (ii) the release of a final decision on the case by CADE’s
Administrative Tribunal or (iii) the expiration of all applicable time
limitations under the Antitrust Statutes without the objection or issuance of a
final decision by any applicable Governmental Authority.
(f)    Investor will pay any and all fees or expenses related to the Antitrust
Approval, except for the fees and expenses associated with consultants and
counsel retained by NII Telecom to assist with the required filings with the
Brazilian Antitrust Authority.
6.8    Further Assurances. Subject to the other provisions of this Agreement,
each Party will use its commercially reasonable efforts to (i) take, or cause to
be taken, all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to its respective obligations to
consummate the transactions contemplated by this Agreement.
6.9    Publicity. The initial press release concerning this Agreement and the
transactions contemplated hereby will be in a form previously agreed by the
Parties. Neither of the Parties will issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other Party, which approval
will not be unreasonably withheld or delayed, unless disclosure or filing are
otherwise required by applicable Law, provided, however, that the Party
intending to make such release uses its reasonable best efforts consistent with
such applicable Law to consult in advance with the other Party with respect to
the text thereof.
6.10    [RESERVED.]
6.11    Supplementing and Amendment of Company Disclosure Letter. NII Telecom
may, at its option, include in the Company Disclosure Letter items that are not
material in order to avoid any misunderstanding, and such inclusion, or any
references to dollar or Real amounts, will not be deemed to be an
acknowledgement or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement. Information provided in one Section of the Company
Disclosure Letter will suffice, without repetition or cross-reference, as a
disclosure of such information in any other Section of the Company Disclosure
Letter to which its relevance is reasonably apparent on its face. From time to
time before the Second Closing but after the Initial First Closing, the Company
will have the right to supplement or amend the Company Disclosure Letter with
respect to any matter hereafter arising or discovered after the delivery of the
Company Disclosure Letter pursuant to this Agreement (each, a “New Matter”). No
such New Matter will have any effect for purposes of determining the
satisfaction of the condition to the Second Closing set forth in Section 7.1(a).
For the avoidance of doubt, in the event of the disclosure of any New Matter
that would be


59





--------------------------------------------------------------------------------





reasonably likely to cause the condition to the Second Closing set forth in
Section 7.1(a) not to be satisfied, Investor shall have the right to either (a)
terminate this Agreement under Section 3.6(c) or (b) consummate the Second
Closing. If Investor elects to consummate the Second Closing notwithstanding the
disclosure of any New Matter that would be reasonably likely to cause the
condition to the Second Closing set forth in Section 7.1(a) not to be satisfied,
then Investor will not have the right to recover any Losses with respect to such
New Matter pursuant to Sections 8.2(a) to (c).
6.12    Preparation of Proxy Statement; Stockholders Meeting. In the event that
Investor delivers the Notice of Exercise prior to the Option Expiration Date in
accordance with Section 2.6, then:
(a)    As promptly as reasonably practicable following the Exercise Date (but,
in any event, no later than 20 Business Days after the Exercise Date, provided
that if the Exercise Date is less than 30 days after the Effective Date, such 20
Business Day period will commence 30 days after the Effective Date), Parent will
prepare and cause to be filed with the SEC the proxy statement to be sent to the
stockholders of Parent in connection with the Parent Stockholders Meeting (as
amended or supplemented, the “Proxy Statement”) in preliminary form. Parent and
Investor will cooperate and consult with each other in the preparation of the
Proxy Statement. Without limiting the generality of the foregoing, (i) Parent
will provide Investor with a reasonable opportunity to review and comment on the
Proxy Statement or any amendment or supplement thereto prior to filing (which
comments shall be reasonably considered by Parent) and (ii) upon Parent’s
request, Investor will promptly furnish to Parent the information relating to it
and in its possession required by the Exchange Act to be set forth in the Proxy
Statement. Each of Parent and Investor will cause the Proxy Statement to comply
as to form and substance as to such Party in all material respects with the
applicable requirements of the Exchange Act and the rules and regulations of The
NASDAQ Stock Market.
(b)    Each of Parent and Investor agree to correct any information provided by
it for use in the Proxy Statement that has become materially false or misleading
upon becoming aware of the same and, if required by applicable Law, Parent shall
promptly prepare and mail to its stockholders an amendment or supplement setting
forth such correction; provided, however, that if an amendment or supplement is
required to be prepared and mailed due to information provided by Investor being
materially false or misleading, then all costs and expenses incurred in
connection with such amendment or supplement will be borne by Investor. Parent
will, as promptly as reasonably practicable, notify Investor of the receipt of
any comments from or other correspondence with the SEC staff with respect to the
Proxy Statement and any request by the SEC for any amendment to the Proxy
Statement or for additional information (and promptly deliver a copy of such
comments, any related correspondence or request to Investor). Parent shall use
its reasonable best efforts to resolve, and each of Parent and Investor agrees
to consult and cooperate with the other party in resolving, all SEC comments
with respect to the Proxy Statement as promptly as practicable after receipt
thereof and to cause the Proxy Statement in definitive form


60





--------------------------------------------------------------------------------





to be cleared by the SEC and mailed to Parent's stockholders as promptly as
reasonably practicable following filing with the SEC. Parent agrees to consult
with Investor prior to responding to SEC comments with respect to the
preliminary Proxy Statement.
(c)    Subject to the terms hereof, as promptly as reasonably practicable after
the date of mailing of the Proxy Statement (and in any event no more than 25
Business Days), Parent, acting through its board of directors, and in accordance
with applicable Law, will (i) duly call, give notice of, convene and hold a
meeting of its stockholders for the purpose of authorizing this Agreement and
the transactions contemplated hereby (the “Parent Stockholders Meeting”) and
(ii) include in the Proxy Statement the Parent Board Recommendation unless there
is an Adverse Recommendation Change in accordance with Section 6.13. Without
limiting the generality of the foregoing, NII Telecom agrees that its
obligations pursuant to clause (i) of the foregoing sentence of this Section
6.12(c) will not be affected by the commencement, public proposal, public
disclosure or communication to NII Telecom or Parent or any other Person of any
Brazil Proposal or Parent Takeover Proposal. Subject to Section 6.13, and unless
Parent has made an Adverse Recommendation Change, Parent shall use reasonable
best efforts to (A) solicit from its stockholders proxies in favor of the
adoption of this Agreement and approval of the transactions contemplated hereby
and (B) take all other actions necessary or advisable to secure the vote or
consent of its stockholders required by applicable Law to obtain such approval.
Parent shall keep Investor updated with respect to proxy solicitation results as
reasonably requested by Investor. Once the Parent Stockholders Meeting has been
called and noticed, Parent shall not postpone or adjourn the Parent Stockholders
Meeting (other than (x) with the written consent of Investor, which shall not be
unreasonably withheld, conditioned or delayed, (y) in order to obtain a quorum
of its stockholders or (z) as reasonably determined by Parent to comply with
applicable Law). Notwithstanding anything contained herein to the contrary,
Parent shall not be required to hold the Parent Stockholders Meeting if this
Agreement is terminated before the meeting is held.
6.13    No Solicitation. (a) From and after the date of this Agreement until the
earlier of (x) the Second Closing, or (y) if Investor fails to deliver the
Notice of Exercise by the Option Expiration Date, the Option Expiration Date, or
(z) the date this Agreement is terminated pursuant to Section 3.6, Parent agrees
that it shall not (and shall not permit any of its Subsidiaries to), and that it
shall direct its directors, officers and employees not to, and that it shall
direct and use its reasonable best efforts to cause its other advisers, agents
and representatives (including Rothschild) not to, directly or indirectly: (i)
solicit, initiate or knowingly encourage or knowingly facilitate (including by
way of furnishing information), or engage in discussions or negotiations
regarding, any inquiry, proposal or offer, or the making, submission or
announcement of any inquiry, proposal or offer (including any inquiry, proposal
or offer to its shareholders) which constitutes or could be reasonably expected
to lead to a Parent Takeover Proposal or a Brazil Proposal, (ii) participate in
any negotiations regarding, or furnish to any Person any nonpublic information
relating to Parent or any of its


61





--------------------------------------------------------------------------------





Subsidiaries in connection with a Parent Takeover Proposal, Brazil Proposal,
potential Parent Takeover Proposal or potential Brazil Proposal, (iii) engage in
discussions with any Person with respect to any Parent Takeover Proposal, Brazil
Proposal, or which could be reasonably expected to lead to a Parent Takeover
Proposal or a Brazil Proposal, (iv) waive, terminate, modify or release any
Person (other than Investor and its Affiliates) from any provision of or grant
any permission, waiver or request under any “standstill” or similar agreement or
obligation (provided that the Parent or its Affiliates may amend any such
agreement to the extent required to permit the submission of a Brazil Proposal
or Parent Takeover Proposal on a confidential basis if the Parent board of
directors shall have determined in good faith, after consultation with its
outside legal counsel and independent financial advisors, that the failure to
take such action would be reasonably likely to give rise to a breach of the
fiduciary duties of Parent’s board of directors under applicable Law), (v)
approve or recommend, or propose publicly to approve or recommend, any Parent
Takeover Proposal or Brazil Proposal, (vi) withdraw, change, amend, modify or
qualify, or otherwise propose publicly to withdraw, change, amend, modify or
qualify, in a manner adverse to Investor, the Parent Board Recommendation, (vii)
within the earlier of (x) 10 Business Days of a tender or exchange offer
relating to securities of Parent having been commenced and (y) two Business Days
prior to the Parent Stockholders Meeting, fail to (1) publicly recommend against
such tender or exchange offer or (2) publicly reaffirm the Parent Board
Recommendation (if previously made by such time) (provided that issuing a “stop,
look and listen” communication pursuant to Rule 14d-9(f) under the Exchange Act
or complying with Rule 14d-9 and Rule 14e-2 under the Exchange Act shall not be
a deemed a violation of this clause (vii)), (viii) following the public
disclosure or public announcement of a Parent Takeover Proposal or Brazil
Proposal, fail to reaffirm publicly the Parent Board Recommendation within the
earlier of (x) 10 Business Days after such public disclosure or public
announcement and (y) two Business Days prior to the Parent Stockholders Meeting,
(ix) enter into any letter of intent or similar document relating to, or any
agreement or commitment providing for, any Parent Takeover Proposal or Brazil
Proposal (other than (x) an Acceptable Confidentiality Agreement in accordance
with Section 6.13(b) or (y) in accordance with Section 3.6(g)) or (xi) resolve
or agree to do any of the foregoing (any act described in clauses (v) through
(viii) above, an “Adverse Recommendation Change”). Parent shall immediately
cease, and direct its Affiliates and its and their directors, officers and
employees to cease, and shall direct and use its reasonable best efforts to
cause its Affiliates and other representatives to immediately cease, any and all
existing discussions or negotiations with any parties (or provision of any
nonpublic information to any parties) conducted heretofore with respect to any
Parent Takeover Proposal, Brazil Proposal, potential Parent Takeover Proposal or
potential Brazil Proposal. Parent shall promptly inform its representatives of
Parent’s obligations under this Section 6.13. For purposes of this Section 6.13,
the term “Person” means any Person or “group,” as used in Section 13(d) of the
Exchange Act.
(b)    Notwithstanding the limitations set forth in Section 6.13(a), if Parent
receives, at any time after the date hereof and prior to receipt of the Parent
Stockholder


62





--------------------------------------------------------------------------------





Approval, a bona fide written Brazil Proposal or Parent Takeover Proposal which
the Parent’s board of directors determines in good faith, after consultation
with Parent’s outside legal and financial advisors, (i) constitutes a Superior
Proposal, or (ii) could reasonably be expected to result, after the taking of
the actions referred to in clause (x) or (y) below, in a Superior Proposal, then
if the Parent Takeover Proposal or Brazil Proposal did not result from a
material breach of Section 6.13(a), then Parent may (x) furnish nonpublic
information to the Person making such Parent Takeover Proposal or Brazil
Proposal, if, and only if, prior to so furnishing such information, Parent
receives from such Person an executed Acceptable Confidentiality Agreement and
(y) engage in discussions or negotiations with such Person with respect to the
Parent Takeover Proposal or Brazil Proposal.
(c)    NII Telecom promptly (and in any event, within 24 hours of receipt of a
Brazil Proposal or Parent Takeover Proposal) will advise Investor of the receipt
of any Brazil Proposal or Parent Takeover Proposal (or any inquiry or proposal
or request for nonpublic information relating to Parent or any of its
Subsidiaries by any Person who has made or would reasonably be expected to make
any Brazil Proposal or Parent Takeover Proposal). Such notice shall include the
identity of the Person making, and the material terms and conditions of, the
relevant proposal, inquiry or request and the material terms and conditions of
any such Brazil Proposal or Parent Takeover Proposal. NII Telecom promptly will
advise Investor of any discussions with any third party or its representatives
regarding any Brazil Proposal or Parent Takeover Proposal by such third party or
with whom discussions or negotiations would reasonably be expected to lead to a
Brazil Proposal or a Parent Takeover Proposal. NII Telecom will keep Investor
informed in all material respects on a reasonably current basis of the status,
terms and conditions (including, any material amendment, modification,
development, discussion or negotiation) of any such Brazil Proposal, Parent
Takeover Proposal, request, inquiry, proposal or offer. Parent shall provide
Investor with at least 24 hours prior notice of any meeting of the board of
directors of Parent (or such lesser notice as is provided to the members of the
board) at which the board of directors of Parent is reasonably expected to
consider any Parent Takeover Proposal or Brazil Proposal. Parent shall promptly
(but in any event within 24 hours) provide to Investor any material nonpublic
information concerning Parent provided to any other Person in connection with
any Parent Takeover Proposal, Brazil Proposal, request, inquiry, proposal or
offer that was not previously provided to Investor. Parent shall not take any
action to exempt any Person from the restrictions on “business combinations”
contained in any applicable Takeover Statute or otherwise cause such
restrictions not to apply.
(d)    Notwithstanding anything in this Section 6.13 or Section 6.12 to the
contrary, at any time prior to the receipt of the Parent Stockholder Approval,
the board of directors of Parent may make an Adverse Recommendation Change
following receipt of a bona fide written Parent Takeover Proposal or Brazil
Proposal that did not result from a material breach of Section 6.13(a) and is
not withdrawn, which the board of directors of Parent determines in good faith
after consultation with Parent’s outside legal and financial advisors is a
Superior Proposal and that the failure to approve, recommend or


63





--------------------------------------------------------------------------------





enter into a definitive agreement relating to such Superior Proposal would be
inconsistent with the fiduciary duties of the board of directors of Parent under
applicable Law, then, subject to compliance with Section 6.13(e), Parent, NII
Telecom and the Company may terminate this Agreement pursuant to Section 3.6(g)
in order to concurrently enter into a definitive agreement that constitutes a
Superior Proposal upon (and subject to) paying the Termination Fee in accordance
with Section 3.8(b).
(e)    Prior to Parent taking any action permitted under Section 6.13(d), Parent
shall provide Investor with five Business Days' prior written notice (it being
understood and agreed that any material amendment to the amount or form of
consideration payable in connection with the applicable Parent Takeover Proposal
or Brazil Proposal shall require a new notice and an additional two Business Day
period) advising Investor that the board of directors of Parent intends to take
such action and specifying the material terms and conditions of the Parent
Takeover Proposal or Brazil Proposal, and during such five Business Day period
(or subsequent two Business Day period), Parent shall consider and negotiate in
good faith any proposal by Investor to amend the terms and conditions of this
Agreement such that such Parent Takeover Proposal or Brazil Proposal would no
longer constitute a Superior Proposal.
(f)    Notwithstanding anything in this Section 6.13 to the contrary, Parent
may, at any time prior to obtaining the Parent Stockholder Approval, effect an
Adverse Recommendation Change in response to an Intervening Event if Parent’s
board of directors concludes in good faith, after consultation with Parent’s
outside legal and financial advisors that the failure to take such action would
be inconsistent with its obligations under applicable Law. An “Intervening
Event” means, with respect to Parent, a material event, circumstance, state of
facts, occurrence, development or change that arises or occurs after the date of
this Agreement and was not, prior to the date of this Agreement, known or
reasonably foreseeable (or, if known, the consequences of which were not known
by Parent as of the date of this Agreement); provided, however, that in no event
will the receipt, existence or terms of a Parent Takeover Proposal, Brazil
Proposal or any matter relating thereto or consequence thereof constitute an
Intervening Event.
(g)    Nothing contained in this Section 6.13 or in Section 6.9 or Section 6.12
will prohibit Parent or its board of directors from taking and disclosing to
Parent’s stockholders a position contemplated by Rule 14e-2(a) or Rule 14d-9
promulgated under the Exchange Act with regard to a Parent Takeover Proposal or
Brazil Proposal or making any disclosure to Parent’s stockholders if Parent’s
board of directors determines after consultation with counsel that the failure
so to disclose would be inconsistent with its obligations under applicable Law.
(h)    No Adverse Recommendation Change shall relieve Parent from its
obligations to submit the approval of this Agreement and the transactions
contemplated hereby to a vote of its stockholders at the Parent Stockholders
Meeting.


64





--------------------------------------------------------------------------------





(i)    References in this Section 6.13 to the “board of directors of Parent”
shall mean the board of directors of Parent or, to the extent applicable, a duly
authorized committee thereof.
VII.
CONDITIONS TO SECOND CLOSING

7.1    Conditions Precedent to Obligations of Investor. The obligation of
Investor to consummate the transactions contemplated by this Agreement on Second
Closing is subject to the fulfillment, on or before to the Second Closing Date,
of each of the following conditions (any or all of which may be waived by
Investor in whole or in part to the extent permitted by applicable Law):
(a)    the representations and warranties of NII Telecom and Parent contained in
Article IV that are not qualified by materiality or Company Material Adverse
Effect or NII Material Adverse Effect shall be true and correct in all material
respects as of the Second Closing Date, except to the extent expressly made as
of an earlier date, in which case as of such earlier date, and the
representations and warranties of Parent and NII Telecom contained in Article IV
that are qualified by materiality or Company Material Adverse Effect or NII
Material Adverse Effect shall be true and correct in all respects as of the
Second Closing Date, except to the extent expressly made as of an earlier date,
in which case as of such earlier date, and Investor shall have received a
certificate signed by an authorized officer of NII Telecom, dated as of the
Second Closing Date, to the foregoing effect;
(b)    the Company and NII Telecom shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by the Company and NII Telecom on or before the
Second Closing Date, and Investor shall have received a certificate signed by an
authorized officer of the Company and NII Telecom dated as of the Second Closing
Date, to the foregoing effect;
(c)    the closing deliveries set forth in Section 3.5(a) and Section 3.5(c)
shall have been undertaken or delivered to Investor;
(d)    the consent of Telefônica under the Telefônica Roaming Agreement and the
Telefônica RAN Sharing Agreement shall have been obtained including Telefônica’s
irrevocable waiver of its right of termination of such agreements, as provided
in clauses 11.1.3 and 10.1.1, respectively;
(e)    the terms of the respective Brazil Credit Facilities and ATC Agreement
being amended as contemplated by Sections 6.5(b), 6.5(c) and 6.5(d);
(f)    the consent from the ATC Group under the Master Purchase and Sale
Agreement, dated August 8, 2013, between the ATC Group and Opco; and


65





--------------------------------------------------------------------------------





(g)    the consent from the CDB Credit Facility lenders under the CDB Credit
Facility to the change of control as a result of the Transaction shall have been
obtained including the CDB Facility lenders’ irrevocable waiver of their rights
of termination of the CDB Credit Facility and related arrangements.
7.2    Conditions Precedent to Obligations of the Company and NII Telecom. The
obligations of Parent, the Company and NII Telecom to consummate the
transactions contemplated by this Agreement on Second Closing are subject to the
fulfillment, on or before the Second Closing Date, of each of the following
conditions (any or all of which may be waived by the Company or NII Telecom in
whole or in part to the extent permitted by applicable Law):
(a)    the representations and warranties of Investor contained in Article V
that are not qualified by materiality or Investor Material Adverse Effect shall
be true and correct in all material respects as of the Second Closing Date,
except to the extent expressly made as of an earlier date, in which case as of
such earlier date, and the representations and warranties of Investor contained
in Article V that are qualified by materiality or Investor Material Adverse
Effect shall be true and correct in all respects as of the Second Closing Date,
except to the extent expressly made as of an earlier date, in which case as of
such earlier date, and NII Telecom shall have received a certificate signed by
an authorized officer of Investor, dated as of the Second Closing Date, to the
foregoing effect;
(b)    Investor shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Investor on or before the Second Closing Date, and NII Telecom
shall have received a certificate signed by an authorized officer of Investor
dated as of the Second Closing Date, to the foregoing effect;
(c)    the existing guarantee granted by Parent under the CDB Credit Facility
shall have been released and been substituted with a guarantee granted by the
Company in form and substance reasonably acceptable to NII Telecom;
(d)    the existing guarantee granted by NII Telecom under the ATC Agreements
shall have been released and substituted with a guarantee granted by the
Company, in form and substance reasonably acceptable to NII Telecom;
(e)    Investor shall have delivered to Parent the Evidence of Financial
Capacity and such Evidence of Financial Capacity shall be in full force and
effect; and
(f)    the closing deliveries set forth in Section 3.5(b) shall have been
undertaken or delivered to NII Telecom.
7.3    Conditions Precedent to Obligations of Investor, the Company and NII
Telecom. The respective obligations of Investor, the Company and NII Telecom to
consummate the transactions contemplated by this Agreement on Second Closing are


66





--------------------------------------------------------------------------------





subject to the fulfillment, on or before the Second Closing Date, of each of the
following conditions (any or all of which may be waived by mutual consent of
Investor, the Company and NII Telecom in whole or in part to the extent
permitted by applicable Law):
(a)    there shall not be in effect any Order by a Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
(b)    the Regulatory Approval shall have been obtained;
(c)    the Antitrust Approval shall have been obtained; and
(d)    the Parent Stockholder Approval shall have been obtained.
7.4    Frustration of Closing Conditions. Neither Investor nor NII Telecom nor
the Company may rely on the failure of any condition set forth in Section 7.1,
Section 7.2 or Section 7.3 if such failure was caused by such Party’s failure to
comply with its respective obligations under this Agreement.
VIII.
SURVIVAL; INDEMNIFICATION

8.1    Survival of Representations, Warranties and Covenants. The
representations and warranties contained in this Agreement or any certificate
delivered pursuant hereto, shall survive the Initial First Closing Date and
shall remain in full force and effect until the date that is 12 months from the
Initial First Closing Date; provided, that the representations and warranties
(and indemnification in respect thereof pursuant to Section 8.2 below) (a) of
NII Telecom in Section 4.1 (Organization of the Company), Section 4.2
(Authorization of Agreement), Section 4.4 (Organization of the Entities),
Section 4.5 (Capitalization of the Entities), Section 4.6 (Valid Issuance of
Preferred Shares), Section 4.8 (Title to Shares), and Section 4.23 (Voting)
shall survive the Initial First Closing indefinitely, and (b) of Investor in
Section 5.1 (Organization), Section 5.2 (Authorization of Agreement), and
Section 5.6 (Financial Capability) shall survive the Initial First Closing
indefinitely, (c) of NII Telecom and Parent in Section 4.28 (Organization),
Section 4.29 (Authorization of Agreement) and Section 4.33 (Broker’s or Finder’s
Fee) shall survive the Initial First Closing indefinitely, (d) Section 8.2(e)
shall survive the Initial First Closing until the date that is 24 months
following Initial First Closing, and (e) Section 8.2(f) shall survive the
Initial First Closing until the Second Closing. All covenants and agreements of
the Parties contained herein, which by their terms contemplate actions or impose
obligations for a period of time, shall survive the Initial First Closing Date
for the period contemplated or specified therein and the obligations on the
Parent pursuant to Section 2.5 shall survive indefinitely. All other covenants
and agreements contained in this Agreement shall survive the Initial First
Closing Date until the date that is 12 months from the Initial First Closing
Date. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from


67





--------------------------------------------------------------------------------





the non-breaching party to the breaching party prior to the expiration date of
the applicable survival period shall not thereafter be barred by the expiration
of the relevant representation or warranty and such claims shall survive until
finally resolved.
8.2    Indemnification by NII Telecom. Subject to Section 6.11 (in respect of
(a) to (c) below only) and this Article VIII, NII Telecom shall indemnify and
defend Investor and its Affiliates (other than the Company) (collectively, the
"Investor Indemnitees") against, and shall hold each of them harmless from and
against, and shall pay (as provided in Section 8.6(a)) for, any and all Losses
incurred or sustained by, or imposed upon, the Investor Indemnitees or any
Entity based upon, arising out of, with respect to or by reason of:
(a)    any inaccuracy in or breach of any of the representations or warranties
of NII Telecom contained in this Agreement or in any certificate or instrument
delivered by or on behalf of NII Telecom pursuant to this Agreement, as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Initial First Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);
(b)    any inaccuracy in or breach of any of the representations or warranties
of Parent contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Parent pursuant to this Agreement, as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Initial First Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);
(c)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Parent, NII Telecom or the Company, prior to the Second Closing,
pursuant to this Agreement;
(d)    any Leakage since the Balance Sheet Date, which was not taken into
account in determining any payment made under Section 2.3(d);
(e)    any Identified Tax Claims; or
(f)    any breach or non-fulfillment of the covenant, agreement or obligation to
be performed by NII Telecom or the Company pursuant to Section 4.9(c) of the
Shareholders Agreement.
8.3    Indemnification by Investor. Subject to this Article VIII, Investor shall
indemnify and defend the Company and its Affiliates (collectively, the “Company
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by,


68





--------------------------------------------------------------------------------





or imposed upon, the Company Indemnitees based upon, arising out of, with
respect to or by reason of:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Investor contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Investor pursuant to this Agreement, as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Initial First Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date); or
(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Investor pursuant to this Agreement.
8.4    Certain Limitations.
The indemnification provided for in Section 8.2 and Section 8.3 shall be subject
to the following limitations:
(a)    NII Telecom shall not be liable to the Investor Indemnitees for
indemnification under Section 8.2(a) or Section 8.2(b) until the aggregate
amount of all Losses in respect of indemnification under Section 8.2(a) and
Section 8.2(b) exceeds 1.0% (the “Basket”) of the aggregate amount of capital
contributed to the Company by Investor pursuant to Sections 2.1 to 2.7 (each
inclusive) at the time for payment of such amount, in which event NII Telecom
shall be required to pay or be liable for all such Losses from the first dollar.
The aggregate amount of all Losses for which NII Telecom shall be liable
pursuant to Section 8.2 (such aggregate amount of Losses, the “Aggregate NII
Indemnification”) shall not exceed 10% of the aggregate amount of capital
contributed to the Company by Investor pursuant to Sections 2.1 to 2.7 (each
inclusive) at the time for payment of such amount (the “Cap”).
(b)    Investor shall not be liable to the Company Indemnitees for
indemnification under Section 8.3(a) until the aggregate amount of all Losses in
respect of indemnification under Section 8.3(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar. The aggregate amount of all Losses for which Investor shall be
liable pursuant to Section 8.3(a) shall not exceed the Cap.
(c)    Notwithstanding the foregoing, the limitations set forth in Section
8.4(a) and Section 8.4(b) shall not apply to claims in respect of Leakage or any
Losses based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in Section 4.1
(Organization of the Company), Section 4.4 (Organization of the Entities),
Section 4.5 (Capitalization of the Entities), Section 4.21 (Broker’s or Finder’s
Fee), Section 5.1 (Organization) and Section 5.5 (Broker’s or Finder’s Fee).


69





--------------------------------------------------------------------------------





(d)    For purposes of calculating any Losses, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality or other similar qualification contained in or otherwise applicable
to such representation or warranty.
8.5    Indemnification Procedures. The party making a claim under this Article
VIII is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this Article VIII is referred to as the “Indemnifying
Party”.
(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a Party to this Agreement or an Affiliate of a Party to this Agreement (a “Third
Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party reasonably prompt
written notice thereof. The failure to give such prompt written notice shall
not, however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Losses that have been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party's expense and by the
Indemnifying Party's own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that such Indemnifying Party shall not
have the right to defend or direct the defense of any such Third Party Claim
that (x) is asserted directly by or on behalf of a person that is a supplier or
customer of the Company, or (y) seeks an injunction or other equitable relief
against the Indemnified Party. In the event that the Indemnifying Party assumes
the defense of any Third Party Claim, subject to Section 8.5(b), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected, by it subject to the Indemnifying Party's right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.5(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all


70





--------------------------------------------------------------------------------





Losses based upon, arising from or relating to such Third Party Claim. The
Company and Investor shall cooperate with each other in all reasonable respects
in connection with the defense of any Third Party Claim, including making
available records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.5(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 10 calendar days
after its receipt of such notice, the Indemnified Party may accept such offer
without the Indemnified Party’s consent or continue to contest or defend such
Third Party Claim and in such event, the maximum liability of the Indemnifying
Party as to such Third Party Claim shall not exceed the amount of such
settlement offer. If the Indemnified Party fails to consent to such firm offer
and also fails to assume defense of such Third Party Claim, the Indemnifying
Party may settle the Third Party Claim upon the terms set forth in such firm
offer to settle such Third Party Claim. If the Indemnified Party has assumed the
defense pursuant to Section 8.5(a), it shall not agree to any settlement without
the written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).
(c)    Direct Claims. Any Action by an Indemnified Party on account of Losses
which do not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 20 Business Days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Losses that
have been or may be sustained by the Indemnified Party. The Indemnifying Party
shall have 20 Business Days after its receipt of such notice to respond in
writing to such Direct Claim. The Indemnified Party shall allow the Indemnifying
Party and its professional advisors to investigate the matter or circumstance
alleged to give rise to the Direct Claim, and whether and to what extent any
amount is payable in respect of the Direct Claim and the Indemnified Party shall
assist the Indemnifying Party's


71





--------------------------------------------------------------------------------





investigation by giving such information and assistance (including access to the
Company's premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 20 Business Day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.
8.6    Payments. Once Losses are agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this Article VIII:
(a)    If the Indemnifying Party is NII Telecom: the Indemnifying Party shall
satisfy its obligations on a non-cash basis through a transfer of shares that
NII Telecom holds in the Company, to increase the percentage of share capital of
the Company held by Investor by the Ownership Change (with a corresponding
decrease in the percentage of share capital of the Company held by NII Telecom).
For purposes of this Section 8.6(a), “Ownership Change” shall mean (i) if the
Aggregate NII Indemnification is equal to or greater than the Maximum Cap, 400
basis points (subject to adjustment as provided in Section 1.2(k)), or (ii) if
the Aggregate NII Indemnification is less than the Maximum Cap, then an amount
of basis points equal to (A) 400 basis points multiplied by (B) the quotient of
the Aggregate NII Indemnification divided by the Maximum Cap (the amount in this
clause (ii) subject to adjustment as provided in Section 1.2(k)).
Notwithstanding anything to the contrary herein, the Parties acknowledge and
agree that in no event shall the share capital of the Company held by NII
Telecom as a result of this Section 8.6(a) be less than 36% on a fully diluted
basis (subject to Section 1.2(k)) (the “Adjustment Floor”).
(b)    If the Indemnifying Party is Investor: (i) the Indemnifying Party shall
satisfy its obligations within 15 Business Days of such final, non-appealable
adjudication by wire transfer of immediately available funds; (ii) the Parties
agree that should an Indemnifying Party not make full payment of any such
obligations within such 15 Business Day period, any amount payable shall accrue
interest from and including the date of agreement of the Indemnifying Party or
final, non-appealable adjudication to and including the date such payment has
been made at a rate per annum equal to 2%; and (iii) such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed, without compounding.
8.7    Tax Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the Parties as an adjustment to
capital contributions from Investor for Tax purposes, unless otherwise required
by Law. Any indemnification payment made under this Agreement shall be made in
full and free from any deduction or withholding whatsoever, save as required by
Law. If any deductions or withholdings are required by Law, the sum due from the
relvant Indemnifying Party shall be increased by such amount as to ensure that
the


72





--------------------------------------------------------------------------------





Indemnified Party receives such sum as after such deduction or withholding has
been made, leaves the Indemnified Party with the same amount as it would have
been entitled to receive in the absence of any such requirement to make a
deduction or withholding, taking into account any Tax credit the Indmnified
Party receives in respect of such deduction or withholding. If any Tax Authority
charges to Tax any indemnification payment made by an Indemnifying Party to an
Indmenified Party under this Agremeent, the sum so payable shall be increased by
such amount as will ensure that, after the payment of the Tax so charged, the
Indemnifying Party receives and retains a sum equal to the amount that would
otherwise be payable under this Agreement.
8.8    Exclusive Remedies. Subject to Section 9.2, the Parties acknowledge and
agree that their sole and exclusive remedy with respect to any and all claims
(other than claims arising from fraud or criminal activity on the part of a
Party in connection with the transactions contemplated by this Agreement) for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
VIII. In furtherance of the foregoing, each Party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement
it may have against the other Parties hereto and their Affiliates arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in this Article VIII. Nothing in this Section 8.9 shall limit any Person’s
right to seek and obtain any equitable relief to which any Person shall be
entitled or to seek any remedy on account of any Party's fraudulent or criminal
misconduct.
IX.
MISCELLANEOUS

9.1    Guarantees.
(a)    Investor Parent unconditionally and irrevocably guarantees to NII Telecom
and the Company (the “Parent Guaranteed Parties”) the due and punctual
performance by Investor of:
(i)    all of Investor’s obligations pursuant to the terms of this Agreement and
the Ancillary Agreements (as varied or amended in accordance with their terms);
(ii)    any payment obligation owed by Investor to the Parent Guaranteed Parties
(or any of them) in respect of any obligation by Investor to fund the Company in
accordance with the terms of this Agreement;
(iii)    any other payment obligation owed by Investor to the Parent Guaranteed
Parties (or any of them) in accordance with the terms of this Agreement or any
of the Ancillary Agreements; or


73





--------------------------------------------------------------------------------





(iv)    any indemnity granted by Investor to the Parent Guaranteed Parties (or
any of them) in accordance with the terms of this Agreement or any of the
Ancillary Agreements,
and Investor Parent undertakes to keep the Parent Guaranteed Parties fully
indemnified on demand against any and all Losses of whatever nature which the
Parent Guaranteed Parties may suffer or incur as a result of any failure or
delay by Investor in the performance of any of its obligations hereunder.
(b)    Investor and Investor Parent jointly and severally warrant and represent
to the Parent Guaranteed Parties that Investor Parent has the corporate power to
execute and deliver this Agreement and perform its obligations under this
Section 9.1, that the execution and delivery of this Agreement and the
performance of the obligations of Investor Parent under this Section 9.1 have
been duly authorized by all necessary corporate action on the part of Investor
Parent and that the obligations of Investor Parent under Section 9.1(a),
constitute legal, valid and binding obligations of Investor Parent.
(c)    Parent unconditionally and irrevocably guarantees to Investor (the
“Investor Guaranteed Parties”) the due and punctual performance by NII Telecom
and the Company of:
(i)    all of NII Telecom’s and the Company’s obligations pursuant to the terms
of this Agreement and the Ancillary Agreements (as varied or amended in
accordance with their terms);
(ii)    any payment obligation owed by NII Telecom to the Investor Guaranteed
Parties (or any of them) in respect of any obligation by NII Telecom to fund the
Company in accordance with the terms of this Agreement;
(iii)    any other payment obligation owed by NII Telecom or the Company to the
Investor Guaranteed Parties (or any of them) in accordance with the terms of
this Agreement or any of the Ancillary Agreements; or
(iv)    any indemnity granted by NII Telecom or the Company to the Investor
Guaranteed Parties (or any of them) in accordance with the terms of this
Agreement or any of the Ancillary Agreements (subject to Section 8.6),
and Parent undertakes to keep the Investor Guaranteed Parties fully indemnified
on demand against any and all Losses of whatever nature which the Investor
Guaranteed Parties may suffer or incur as a result of any failure or delay by
NII Telecom or the Company in the performance of any of its obligations
hereunder (subject to Section 8.6).
9.2    Expenses. Except as otherwise provided in this Agreement, whether or not
the transactions contemplated hereby are consummated, all costs and expenses
(including any finder’s or investment banker’s fees and attorneys’ and
accountants’


74





--------------------------------------------------------------------------------





fees) incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated hereby
and the consummation of the transactions contemplated hereby and thereby will be
paid by the Party incurring the expense.
9.3    Injunctive Relief. Damages at law may be an inadequate remedy for the
breach of any of the covenants, promises and agreements contained in this
Agreement, and, accordingly, either Party will be entitled to injunctive relief
with respect to any such breach, including specific performance of such
covenants or an order enjoining a Party from any threatened, or from the
continuation of any actual, breach of the covenants contained in this Agreement.
The rights set forth in this Section 9.3 will be cumulative and not exclusive
and shall be in addition to any other remedies or rights that a Party may have
at law or in equity.
9.4    Governing Law; Submission to Jurisdiction. This Agreement will be
governed by and construed in accordance with the Laws of the State of New York
applicable to contracts made and performed in such State. The Parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
New York County or the Commercial Division, Civil Branch of the Supreme Court of
the State of New York sitting in New York County and any appellate court
thereof, for the resolution of any such claim or dispute. The Parties
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.
9.5    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION WITH
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY PARTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.5 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
9.6    Entire Agreement; Amendments and Waivers. (a) This Agreement (including
the Schedules and Exhibits to this Agreement) the Non-Disclosure Agreement and
the Shareholders Agreement represent the entire understanding and agreement
between the Parties with respect to the subject matter of this Agreement


75





--------------------------------------------------------------------------------





and supersede all prior and contemporaneous agreements and understandings
(including any offer letters or term sheets), whether written or oral, relating
to such subject matter.
(b)    This Agreement may be amended, supplemented or changed, and any provision
of this Agreement may be waived, only by written instrument making specific
reference to this Agreement signed by the Party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.
(c)    No action taken pursuant to this Agreement, including any investigation
by or on behalf of a Party will be deemed to constitute a waiver by the Party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party of a breach of any provision
of this Agreement will not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder will operate as a waiver thereof, nor will any
single or partial exercise of such right, power or remedy by such Party preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.
9.7    Notices. All notices and other communications under this Agreement will
be in writing and will be deemed given (a) when delivered personally by hand
(with written confirmation of receipt), (b) when sent by email (with
confirmation of receipt), or (c) one Business Day following the day sent by
overnight courier (with written confirmation of receipt), in each case at the
following addresses (or to such other address as a Party may have specified by
notice given to the other Party pursuant to this provision):
If to Parent or NII Telecom, to:
NII Holdings, Inc.
1875 Explorer Street, Suite 1000
Reston, VA 20191
Attention:    Shana C. Smith, General Counsel
Email:     [*]
With a copy (which will not constitute notice) to:
Jones Day
250 Vesey Street
New York, New York 10281
Attention:     S. Wade Angus
        Robert A. Profusek
Email:        [*]        
    


76





--------------------------------------------------------------------------------





If to Investor, to:
AINMT Brazil Holdings B.V.
Prins Bernhardplein 200
1097 JD Amsterdam
The Netherlands
Attention: JD Fouchard
Email: [*]
With a copy (which will not constitute notice) to:
Weil, Gotshal & Manges (London) LLP
110 Fetter Lane
London EC4A 1AY
United Kingdom
Attention:    Marco Compagnoni and
        James Harvey
Email:        [*]
If to AINMT AS or Investor Parent, to:
AINMT Holdings AB
Åsögatan 108, SE-118 29 Stockholm
Sweden
Attention: JD Fouchard
Email: [*]


With a copy (which will not constitute notice) to:
Weil, Gotshal & Manges (London) LLP
110 Fetter Lane
London EC4A 1AY
United Kingdom
Attention:    Marco Compagnoni and
        James Harvey
Email:        [*]
9.8    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties will negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the


77





--------------------------------------------------------------------------------





transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
9.9    Binding Effect; Assignment. This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Nothing in this Agreement will create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by any Party, directly or indirectly (by operation of Law or otherwise),
without the prior written consent of the other Parties and any attempted
assignment without the required consents will be void, provided, however, that
(a) NII Telecom may assign some or all of its rights or delegate some or all of
its obligations hereunder to successor entities and (b) Investor may assign this
Agreement and any or all rights or obligations hereunder to any Affiliate. No
assignment will relieve the assigning Party of any obligations under this
Agreement. Upon any permitted assignment, the references in this Agreement to
the assigning Party will also apply to any such assignee unless the context
otherwise requires.
9.10    Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of a Party will have any liability for any obligations or
liabilities of such Party under this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
9.11    Legal Representation. (a) Investor agrees that, as to all communications
between counsel for the Company, NII Telecom, Parent, the Entities or their
respective Affiliates (including Jones Day), on the one hand, and the Company,
NII Telecom, Parent, the Entities or any of their respective Affiliates, on the
other hand, that relate in any way to the transactions contemplated by this
Agreement (collectively, the “Privileged Communications”), the attorney-client
privilege and the expectation of client confidence with respect to the
Privileged Communications belongs to the Company and/or Parent and may be
controlled by the Company and/or Parent and will not pass to or be claimed by
Investor or any of its Affiliates (including, after the Initial First Closing,
the Entities). The Privileged Communications are the property of the Company
and/or Parent, and, from and after the Initial First Closing, none of Investor
or its Affiliates (including the Entities), or any Person purporting to act on
behalf of or through Investor or its Affiliates (including the Entities) will
seek to obtain such communications, whether by seeking a waiver of the
attorney-client privilege or through other means. Investor further agrees that
no such Party may use or rely on any of the Privileged Communications in any
action against or involving the Company, Parent or any of their respective
Affiliates. The Privileged Communications may be used by the Company, Parent or
any of their respective Affiliates in connection with any dispute that relates
to the transactions contemplated by this Agreement, including in any claim
brought by Investor. Notwithstanding the foregoing, in the event that a dispute
arises after the Initial First Closing between Investor or its Affiliates
(including


78





--------------------------------------------------------------------------------





the Entities) and a third party (other than a Party to this Agreement or any of
their respective Affiliates), Investor or its Affiliates (including the
Entities) may assert the attorney-client privilege to prevent disclosure of
confidential communications by counsel to such third party, provided, however,
that none of Investor or its Affiliates (including the Entities) may waive such
privilege without the prior written consent of the Company.
(b)    Jones Day has represented Parent and its Affiliates. All of the Parties
recognize the commonality of interest that exists and will continue to exist
until First Closing and Second Closing (If any), and the Parties agree that such
commonality of interest should continue to be recognized after the Initial First
Closing. Specifically, the Parties agree that (i) Investor will not, and will
cause any Affiliates not to, seek to have Jones Day disqualified from
representing the Company or its Affiliates in connection with any dispute that
may arise between the Company or its Affiliates and any of Investor or any of
its Affiliates (including, after the Initial First Closing, the Entities) in
connection with this Agreement or the transactions contemplated by this
Agreement, and (ii) in connection with any such dispute, will have the right to
decide whether or not to waive the attorney client privilege that may apply to
any communications between any Entity and Jones Day that occurred before the
Second Closing.
9.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement electronically (including portable document format
(pdf.)) or by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.
[Remainder of page intentionally left blank]




79





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its officers thereunto duly authorized, as of the date first written above.


AINMT BRAZIL HOLDINGS B.V.


By: /s/
Name:
Title:


By: /s/
Name:
Title:




AINMT HOLDINGS AB, solely for purposes of Section 9.1


By: /s/
Name:
Title:


By: /s/
Name:
Title:




AINMT AS, solely for purposes of Section 2.1(b)


By: /s/
Name:
Title:




NAI-1502577696v26

--------------------------------------------------------------------------------





NEXTEL HOLDINGS S.À.R.L.


By: /s/
Name:
Title:




NII INTERNATIONAL TELECOM S.C.A.


Represented by its sole manager
NII INTERNATIONAL HOLDINGS S.à.r.l


Itself represented


By: /s/
Name:
Title:




NII HOLDINGS, INC.,
solely for purposes of Section 6.12, 6.13, and 9.1


By: /s/
Name:
Title:




NAI-1502577696v26